Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 1 of 65 Page ID #:1




  1   HARVINDER S. ANAND (SBN 243913)
      ANAND LAW GROUP, P.C.
  2   790 E. Colorado Boulevard, Suite 900
      Pasadena, California 91101
  3   Phone: (626) 239-7250
  4
      Fax: (626) 239-7150
      Email: harv@anandlawgroup.com
  5
      Attorneys for Plaintiff
  6   Samick Music Corp., dba “Health Mate”
  7
                         UNITED STATES DISTRICT COURT
  8
                       CENTRAL DISTRICT OF CALIFORNIA
  9
      SAMICK MUSIC CORP.,                     Case No. 8:20-CV-00395
 10   dba “HEALTH MATE,”
                                              COMPLAINT FOR DAMAGES AND
 11                                           INJUNCTIVE RELIEF:
 12               Plaintiff,
                                     1. FEDERAL TRADEMARK
 13        v.                           INFRINGEMENT, 15 U.S.C.
                                        § 1114(1)(a)
 14                                  2. FEDERAL TRADEMARK
      GARRETT GORDON, an individual;    COUNTERFEITING, 15 U.S.C.
 15   NAOMI MASON, a.k.a. “KALI         § 1114(1)(b)
      MASON,” an individual;         3. FEDERAL TRADEMARK AND
 16   and DOES 1-25, inclusive,         TRADE NAME INFRINGEMENT,
 17                                     FALSE DESIGNATION OF
                Defendants.             ORIGIN, AND UNFAIR
 18                                     COMPETITION, 15 U.S.C. § 1125(a)
                                     4. FEDERAL TRADEMARK
 19                                     DILUTION, 15 U.S.C. § 1125(c)
                                     5. CYBERPIRACY, 15 U.S.C.
 20                                     § 1125(d)(1)(A)
                                     6. FEDERAL MISAPPROPRIATION
 21                                     OF TRADE SECRETS, 18 U.S.C.
 22                                     § 1836(b)
                                     7. CALIFORNIA COMMON LAW
 23                                     TRADEMARK INFRINGEMENT
                                     8. MISAPPROPRIATION OF TRADE
 24                                     SECRETS UNDER CALIFORNIA’S
                                        UNIFORM TRADE SECRETS ACT,
 25                                     Cal. Civ. Code §§ 3426 et seq.
 26                                  9. UNFAIR COMPETITION, Cal. Bus.
                                        & Prof. Code §§ 17200 et seq.
 27
                                              DEMAND FOR JURY TRIAL
 28
                                          -1-

                      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 2 of 65 Page ID #:2




  1         COMES NOW Plaintiff Samick Music Corp., doing business as “Health
  2   Mate” (“Health Mate” or “Samick”), and hereby complains of GARRETT
  3   GORDON (“Defendant Gordon”), an individual; NAOMI MASON, also known as
  4   “Kali Mason” (“Defendant Mason”), an individual; and Does 1-25, inclusive, as
  5   follows:
  6                                I.    INTRODUCTION
  7         1.      Samick brings this action against Defendant Gordon and Defendant
  8   Mason (together, “Defendants” or “Defendants Gordon and Mason”) to enjoin and
  9   redress Defendants’ serial violations of federal and California law to
 10   misappropriate Health Mate’s customers and business.
 11         2.      Among other things, Defendants have adopted and used without
 12   authorization Plaintiff’s trademarks and the Health Mate corporate and trade
 13   names; counterfeited Plaintiff’s trademarks; committed cyberpiracy by
 14   incorporating and using Health Mate’s name in a competing domain and website;
 15   misrepresented to customers they were affiliated with Health Mate by purporting to
 16   send emails from Health Mate’s proprietary domain; stolen Health Mate’s trade
 17   dress; misappropriated Plaintiff’s trade secrets; and engaged in unethical and unfair
 18   business competition, all to divert Health Mate’s customers and business to
 19   themselves.
 20         3.      Until July 2019, Health Mate retained Defendant Gordon as a
 21   consultant. Upon being terminated, Defendant Gordon repeatedly threatened
 22   Health Mate, including by stating that Defendant Gordon would “take down
 23   fucking Health Mate to the bones.”
 24         4.      Since making those threats, Defendants Gordon and Mason, who
 25   works for and with Defendant Gordon, have engaged in a concerted and malicious
 26   campaign to misappropriate Health Mate’s customers and business while
 27   simultaneously harming Health Mate’s name, reputation, and goodwill.
 28
                                               -2-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 3 of 65 Page ID #:3




  1         5.     Defendants have used Health Mate’s proprietary customer list and
  2   stolen Health Mate’s trademarks, trade name, and corporate name to sell the very
  3   same products—saunas and sauna replacement parts—that Health Mate has sold in
  4   the United States since 1979; posted false and defamatory reviews about Health
  5   Mate on Yelp under fictitious customer names, to both harm Health Mate and
  6   divert business opportunities to Defendants Gordon and Mason; and attacked
  7   Health Mate’s website three times, causing it to crash on one occasion.
  8         6.     Accordingly, Plaintiff seeks an injunction, including a temporary
  9   restraining order, to enjoin Defendants from continuing to engage in their unlawful
 10   actions and monetary damages, including disgorgement of illegal profits obtained
 11   by Defendants Gordon and Mason.
 12                                  II.   THE PARTIES
 13         7.     Samick is a California corporation. It has offices at 6655 Knott
 14   Avenue, Buena Park, CA 90620, and in Gallatin, Tennessee. In October 2018,
 15   Samick acquired the assets of PLH Products, Inc. (“PLH”), including PLH’s
 16   business operations, the right to use the “Health Mate” trade name, the trademarks
 17   that are at issue in this case, and all the goodwill associated with PLH’s business
 18   and trademarks. PLH, which was founded in 1979, had used the trade name
 19   “Health Mate” extensively and had used the HEALTH MATE trademarks since
 20   March 1993. All references to Health Mate’s history, its business operations, its
 21   goodwill, and its ownership and use of the HEALTH MATE trademarks include
 22   PLH’s history, business operations, and goodwill, and PLH’s ownership and use of
 23   those trademarks, which were acquired and inherited by Samick.
 24         8.     Plaintiff is informed and believes and thereon alleges that Defendant
 25   Gordon is and was at all times relevant to this Complaint a resident of Nevada.
 26         9.     Plaintiff is informed and believes and thereon alleges that Defendant
 27   Mason is and was at all times relevant to this Complaint a resident of Nevada.
 28         10.    Plaintiff is unaware of the true names and capacities of defendants
                                               -3-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 4 of 65 Page ID #:4




  1   sued herein as Does 1-25, inclusive, and therefore sue these defendants by such
  2   fictitious names. Plaintiff will seek leave of the Court to amend this Complaint to
  3   alleges the true names and capacities of such Does when they have been
  4   ascertained. Plaintiff is informed and believes and thereon alleges that each of the
  5   fictitiously named defendants is responsible in some manner for the actions and
  6   occurrences alleged herein, and that Plaintiff’s damages as alleged herein were
  7   proximately caused by their acts.
  8         11.    Plaintiff is informed and believes and thereon alleges that at all times
  9   relevant to this Complaint, Defendant Gordon, acting alone or in concert with
 10   others, has formulated, directed, controlled, ordered, participated in, overseen, and
 11   authorized and ratified the wrongful acts, practices, and omissions described
 12   herein.
 13         12.    Plaintiff is informed and believes and thereon alleges that the
 14   Defendants each acted in concert with, and was the agent, employee, contractor,
 15   partner, servant, and/or representative of each of the other Defendants, and in
 16   doing the acts hereinafter alleged, each Defendant was acting in concert and within
 17   the course and scope of the Defendant’s authority as an agent, servant, officer,
 18   employee and/or representative, with the permission and consent of the other
 19   Defendants. Plaintiff is informed and believes and thereon also alleges that
 20   Defendants each ratified and/or authorized the acts of each of the other Defendants,
 21   and therefore, Defendants are all liable for the acts of each of the other Defendants
 22   insofar as any one of the Defendants is the principal and/or agent, employee,
 23   contractor, partner, servant, and/or representative of the other Defendants.
 24         13.    Plaintiff is informed and believes and thereon alleges that Defendants
 25   have engaged in a conspiracy, common enterprise, and common course of conduct,
 26   the purpose of which is and was to engage in the violations of law alleged in this
 27   Complaint. This conspiracy, common enterprise, and common course of conduct
 28   continues to the present.
                                                -4-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 5 of 65 Page ID #:5




  1                             III.   JURISDICTION AND VENUE
  2          14.       This action arises under the laws of the United States, including the
  3   Lanham Act and the Defend Trade Secrets Act of 2016, and the unfair competition
  4   law and common law of the State of California. This Court has subject-matter
  5   jurisdiction over this action pursuant to 15 U.S.C. § 1121, 18 U.S.C. § 1836(c) and
  6   28 U.S.C. §§ 1331 & 1338. This Court has supplemental jurisdiction over
  7   Plaintiff’s California statutory and common law claims pursuant to 28 U.S.C.
  8   § 1367(a) in that those claims arise out of a common nucleus of operative facts as
  9   the federal claims, and the Court’s exercise of jurisdiction over the state law claims
 10   will promote judicial economy, convenience, and fairness to the parties.
 11          15.       This Court has personal jurisdiction over Defendants because:
 12   (i) Defendants do business and/or actively solicit business in California;
 13   (ii) Defendants have continuous and ongoing business contacts with residents of
 14   California; (iii) Defendants have intentionally engaged in acts targeted at
 15   California that have caused harm within California; and (iv) Defendants have
 16   purposely availed themselves of the privilege of conducting business in California.
 17          16.       Venue is proper in this judicial district pursuant to 28 U.S.C.
 18   §§ 1391(b) and (c) in that Defendants conduct business in and are subject to
 19   personal jurisdiction in this district and in that a substantial part of the acts or
 20   omissions giving rise to the claims asserted herein occurred and/or had effects in
 21   this district.
 22                              IV.    FACTUAL ALLEGATIONS
 23   A.     Health Mate’s History, Business and Valuable Intellectual Property.
 24          17.       Samick manufactures and sells infra-red saunas to consumers
 25   throughout the United States, Europe, and Asia.
 26          18.       Health Mate has been selling various types of saunas since 1979,
 27   making it a leader in the sauna industry. Health Mate also has been either
 28   providing replacement parts to customers under warranty or selling replacement
                                                   -5-

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 6 of 65 Page ID #:6




  1   parts for its saunas since 1979.
  2         19.    As a company that depends both upon the quality of its products and
  3   the reliability of its brand, Health Mate has incurred costs to secure and protect its
  4   intellectual property interests.
  5         20.    Among other efforts, Health Mate has filed federal trademark
  6   applications to protect the value of both the “HEALTH MATE” mark and logo in
  7   connection with the marketing and sale of saunas and other sauna-related products.
  8   Plaintiff owns the following live federal trademarks, which are registered with the
  9   United States Patent and Trademark Office (“USPTO”):
 10
 11    Mark                              Word/Design USPTO Reg.             Services
                                         Mark        No. & Date
 12
                                         “HEALTH         No: 2167332        Class 11:
 13                                                                         Saunas,
                                         MATE”           Date:
 14                                                                         namely, infra-
                                                         6/23/1998          red sauna,
 15                                                                         steam sauna,
                                                                            and dry sauna
 16
                                                                            for heating
 17                                                                         purposes.
 18
       TYPED DRAWING                     “HEALTH         No: 2167330        Class 11:
 19                                                                         Saunas,
                                         MATE”           Date:
                                                                            namely, infra-
 20                                                                         red sauna,
                                                         6/23/1998
 21                                                                         steam sauna,
                                                                            and dry sauna
 22                                                                         for heating
                                                                            purposes.
 23
 24                                      DESIGN          No: 5745071        Class 11:
                                                                            Saunas; infra-
 25                                      ONLY            Date:
                                                                            red saunas; dry
 26                                                      5/17/2019          saunas for
                                                                            heating
 27                                                                         purposes.
 28
                                                -6-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 7 of 65 Page ID #:7




  1    Mark                               Word/Design USPTO Reg.              Services
                                          Mark        No. & Date
  2
                                          DESIGN           No: 5980703        Class 11:
  3
                                                                              Saunas; infra-
                                          PLUS             Date:              red saunas; dry
  4
                                          “HEALTH          2/11/2020          saunas for
  5                                                                           heating
                                          MATE”                               purposes.
  6
                                                                              Class 24:
  7
                                                                              Towels; bath
  8                                                                           towels; towels
                                                                              for use in
  9                                                                           saunas.
 10                                                                           Class 25:
 11                                                                           Robes;
                                                                              clothing,
 12                                                                           namely, bath
                                                                              robes for use
 13
                                                                              in saunas.
 14
 15            21.   True and correct printouts of the four active registrations set forth in
 16   the above table, from the United States Patent and Trademark Office’s website, are
 17   attached hereto as Exhibits 1-4 (collectively, “HEALTH MATE Trademarks” or
 18   “Trademarks”).
 19            22.   In various forms, Samick has been using the distinctive “HEALTH
 20   MATE” Trademark in the sauna industry since March 1993, i.e. for almost 27
 21   years.
 22            23.   Plaintiff also has been using the following distinctive “HEALTH
 23   MATE” logo (the “HEALTH MATE Logo” or “Logo”) in the sauna industry since
 24   March 2015:
 25   ///
 26   ///
 27   ///
 28   ///
                                                  -7-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 8 of 65 Page ID #:8




  1
                                    HEALTH MATE Logo
  2
  3
  4
  5
  6
  7
  8
  9
 10         24.    The HEALTH MATE Logo consists of the HEALTH MATE
 11   Trademark (i.e., the words “HEALTH MATE”) and “a lachrymiform shape
 12   trisected by two asymmetrical vertical swirls.” (See Exh. 3.) Plaintiff has used a
 13   distinctive red color with the HEALTH MATE Logo since March 2015.
 14         25.    The HEALTH MATE Trademark and HEALTH MATE Logo are
 15   strong and distinctive when used in connection with the marketing and sale of
 16   saunas and sauna-related products, such as towels and robes for use with saunas
 17   and foot saunas.
 18         26.    As a result of Plaintiff’s exclusive and substantial use of the HEALTH
 19   MATE Trademark for almost 27 years and their exclusive and substantial use of
 20   the Logo for approximately five years, both the Trademark and Logo have come to
 21   uniquely distinguish Health Mate’s products from those offered by its competitors.
 22         27.    The HEALTH MATE Logo incorporates the HEALTH MATE
 23   Trademark. Health Mate is entitled to the exclusive use of the HEALTH MATE
 24   Trademarks and Logo in commerce throughout the United States on the goods
 25   listed in the applications to register the Trademarks and Logo, including without
 26   limitation, for the marketing and sale of infra-red saunas, dry saunas for heating
 27   purposes, and steam saunas.
 28
                                               -8-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 9 of 65 Page ID #:9




  1         28.    Plaintiff also possesses common law rights to the exclusive use of the
  2   HEALTH MATE Trademarks and HEALTH MATE Logo in commerce
  3   throughout the United States.
  4         29.    In addition to using the trade name “Health Mate,” Plaintiff also uses
  5   the trade names “Health Mate Sauna” and “Health Mate Wellness” in connection
  6   with the sale of their products.
  7         30.    Samick’s employees include the HEALTH MATE Logo in the
  8   signature line of their emails, including in communications with customers to help
  9   recipients associate the sender with Health Mate and the HEALTH MATE Logo,
 10   and to continue to strengthen and reinforce the Health Mate brand and HEALTH
 11   MATE Logo.
 12         31.    Plaintiff has spent substantial sums to advertise and promote the
 13   HEALTH MATE Trademark and the Logo. For instance, Plaintiff prominently
 14   displays the Logo and provides information about its products on the Internet via
 15   official websites located at www.healthmatesauna.com and
 16   www.healthmatewellness.com.
 17         32.    Each press release issued by Health Mate is released with its Logo
 18   displayed across the newswire. The Logo is also prominently displayed (in
 19   different colors) on Health Mate’s LinkedIn page and also generally displayed on
 20   other social media sites used by the public to associate Health Mate with the
 21   products it offers.
 22         33.    Plaintiff spends substantial sums each year to market its products
 23   under the HEALTH MATE Logo, including:
 24                a.        Advertising at industry events each year, including the
 25   Consumer Electronics Show in Las Vegas. At each such event, Health Mate
 26   prominently displays its Logo, distributes marketing materials bearing the Logo,
 27   and employees in attendance wear lapel pins depicting the Logo.
 28
                                                  -9-

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 10 of 65 Page ID #:10




   1                b.    Advertising in publications using the HEALTH MATE Logo to
   2   create awareness about its product offering. The creative element of the
   3   advertisement centers around the Logo, using it as the recognizable element of
   4   Health Mate’s brand.
   5                c.    Health Mate’s marketing mix also includes mailing
   6   informational brochures and product catalogues to individual households to help
   7   promote its brand. Such marketing materials prominently display the Logo.
   8                d.    Health Mate uses its Logo to promote the brand through
   9   branded apparel, branded supplies, and branded technology accessories.
  10                e.    The Logo also is the symbol displayed to promote the Health
  11   Mate business and personal application available in the Google Play Store. In this
  12   instance, the Logo is the main way the public can identify the app is associated
  13   with Health Mate. The app has been a way for Health Mate to attract new
  14   customers to use its products.
  15                f.    The Logo is also prominently displayed on the log-in pages of
  16   Health Mate’s online systems for its customers. In these instances, the Logo is
  17   displayed to assure clients that they are accessing company-maintained technology.
  18                g.    Health Mate generates invoices with the Logo prominently
  19   featured on the top and it ships products with the Logo featured on the label. In
  20   these instances, the Logo serves to associate the contents of the invoice and
  21   mailing with Health Mate and has been the main way one would associate all
  22   communications with Health Mate.
  23         34.    Samick has also used the Logo in recruiting efforts to attract new
  24   talent to the company. The Logo is prominently displayed on Health Mate’s job
  25   application platform to help prospective employees identify with the brand.
  26         35.    Plaintiff has expended substantial amounts of time, effort and money
  27   to ensure that the relevant public associates the HEALTH MATE Trademark and
  28   the HEALTH MATE Logo with its products. As a result, the Health Mate trade
                                                -10-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 11 of 65 Page ID #:11




   1   name, the HEALTH MATE Trademark, and the HEALTH MATE Logo have
   2   achieved a reputation for excellence in the sauna industry.
   3         36.    Plaintiff enjoys substantial demand and goodwill for the products its
   4   markets and sells under the HEALTH MATE Trademark and the HEALTH MATE
   5   Logo, which have enjoyed widespread success. Accordingly, the Trademark and
   6   Logo are significant assets of Plaintiff’s business.
   7         37.    The relevant public has come to exclusively associate the HEALTH
   8   MATE Trademark and HEALTH MATE Logo with saunas and sauna-related
   9   products that originate from Plaintiff.
  10   B.    Defendant Gordon Maliciously Threatened to Harm Health Mate in
  11         July 2019, Immediately After the Company Terminated Him.
  12         38.    Prior to July 2019, Defendant Gordon was in independent contractor
  13   of Health Mate.1 Defendant Gordon provided marketing, website support, and
  14   customer support services to Health Mate. Defendant Gordon worked out of
  15   Health Mate’s office in Buena Park, California approximately one-to-two times per
  16   month.
  17         39.    With the authorization of Plaintiff, Defendant Gordon also sold
  18   replacement parts to customers who owned Health Mate saunas that were no
  19   longer under product warranty. Defendant Gordon purchased the Health Mate-
  20   certified replacement parts directly from Plaintiff and he was authorized to resell
  21   those parts to Health Mate’s customers under the supervision of Plaintiff.
  22         40.    Defendant Mason worked with and for Defendant Gordon while
  23   Defendant Gordon provided services to Health Mate. Defendant Gordon
  24   compensated Defendant Mason directly. Health Mate did not ever make any
  25   payment to Defendant Mason for services she provided to Defendant Gordon.
  26
  27   1
          Defendant Gordon was an independent contractor of PLH until Samick
  28   acquired PLH’s assets.
                                                 -11-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 12 of 65 Page ID #:12




   1         41.    On July 20, 2019, Andrew You, Health Mate’s Chief Operating
   2   Officer, called Defendant Gordon to inform him that all of Defendant Gordon’s
   3   services to Health Mate were terminated effective immediately. Mr. You read a
   4   termination letter to Defendant Gordon.
   5         42.    During the telephone call on July 20, 2019, Health Mate asked
   6   Defendant Gordon to return all access information for any and all accounts
   7   Defendant Gordon had created for Health Mate, Health Mate Sauna or Health Mate
   8   Wellness.2 Defendant Gordon never complied with this request.
   9         43.    Immediately upon being informed of his termination, Defendant
  10   Gordon responded by threatening Plaintiff. Defendant Gordon stated:
  11                a.       “I’m gonna turn everything the fuck off.”
  12                b.       “How about that?”
  13                c.       “And how about this too?”
  14                d.       “I’m gonna take down fucking Health Mate to the bones.”
  15                e.       “You realize how much keys [a manager under prior ownership
  16   of the company] gave me to the company? Do you understand?”
  17                f.       “Does fucking Samick understand?”
  18                g.       “You guys understand?” “You guys understand?”
  19                h.       “You don’t understand?” “Ok.”
  20                i.       “Give me a week and let’s see what fucking happens.”
  21         44.    Defendant Gordon hung up the phone on Mr. You after making the
  22   foregoing threats.
  23         45.    Health Mate sent Defendant Gordon a confirmatory termination letter
  24   after the July 20, 2019 telephone call. Although the letter was sent to Defendant
  25   Gordon at the home address he had provided to Plaintiff, the termination letter was
  26   returned undeliverable. A true and correct copy of the termination letter is attached
  27
  28
       2
         Plaintiff also uses the trade names “Health Mate Sauna” and “Health Mate
       Wellness” in connection with the sale of its products.
                                                 -12-

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 13 of 65 Page ID #:13




   1   hereto as Exhibit 5.
   2         46.    While he was a consultant, Defendant Gordon controlled access
   3   information for, among other things, Health Mate’s official websites (located at
   4   www.healthmatesauna.com and www.healthmatewellness.com). Defendant
   5   Gordon also had access to Health Mate’s landline telephone accounts as an
   6   authorized user. Despite Mr. You’s request on July 20, 2019, Defendant Gordon
   7   did not return access information for Plaintiff’s official websites. Rather, Health
   8   Mate itself gained access to the websites by contacting third parties and proving
   9   that the accounts in fact belonged to Plaintiff. Health Mate also transferred its
  10   landline telephone accounts to a new service provider so that Defendant Gordon no
  11   longer would have access to them. The previous provider would not remove
  12   Gordon from the accounts without his assent.
  13   C.    Defendants Made Good on Gordon’s Threats.
  14         47.    Defendant Gordon’s threats on July 20, 2019 were not just idle words.
  15   Defendant Gordon knew he would suffer substantial financial losses when he was
  16   terminated by Health Mate. Unhappy with this prospect, Defendant Gordon
  17   retaliated against Health Mate by executing a deliberate, concerted, and malicious
  18   campaign to harm and injure Plaintiff’s name, reputation, goodwill, business, and
  19   economic interests, just as Defendant Gordon had threatened on July 20, 2019.
  20         48.    Plaintiff is informed and believes and thereon alleges that Health
  21   Mate’s termination of Defendant Gordon also would have caused Defendant
  22   Mason to suffer financial losses because Defendant Mason worked with and for
  23   Defendant Gordon while Health Mate retained Defendant Gordon as a consultant.
  24   When Health Mate terminated Defendant Gordon, Defendant Mason likely stood
  25   to lose a source, if not a substantial source, of income.
  26         49.    Accordingly, Plaintiff is informed and believes and thereon alleges
  27   that Defendant Mason has engaged in a conspiracy, common enterprise, and
  28   common course of conduct with Defendant Gordon, the purpose of which is and
                                                 -13-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 14 of 65 Page ID #:14




   1   was to engage in the violations of law alleged in this Complaint
   2         50.    Defendants’ deliberate campaign to harm Plaintiff has included
   3   (a) stealing Health Mate’s trademarks, trade name, corporate name, and trade dress
   4   (i.e., its packaging) and misappropriating Health Mate’s business, including
   5   through the unauthorized sale of saunas and sauna parts under Health Mate’s trade
   6   and corporate names; (b) misappropriating and using trade secret information in
   7   Plaintiff’s proprietary customer database to sell saunas and sauna parts under
   8   Health Mate’s trade and corporate names; (c) committing cyberpiracy;
   9   (d) launching three attacks on Health Mate’s official website; and (e) executing a
  10   coordinated a public campaign against Health Mate through the dissemination of
  11   false online negative reviews, with the dual goals of harming Health Mate’s
  12   reputation while simultaneously causing Health Mate customers to purchase
  13   products directly from Defendants.
  14   D.    Defendants Gordon and Mason Have Committed Trademark
  15         Infringement and Misappropriated Health Mate’s Business.
  16         1.     Defendants’ Misappropriation of Health Mate’s Trade Secrets.
  17         51.    While serving as a consultant for Health Mate, Defendant Gordon
  18   acquired and set up Pipedrive, a comprehensive customer relationship management
  19   software. Health Mate used Pipedrive as its database for managing contacts with
  20   customers who required service, including customers who purchased replacement
  21   parts or received parts under warranty. Defendants Gordon and Mason had full
  22   access to Pipedrive while they worked with Health Mate.
  23         52.    Pipedrive included, among other information, Health Mate’s
  24   confidential customer names, addresses, telephone numbers, email addresses, and
  25   order histories for sauna replacement parts. At the time of Defendant Gordon was
  26   terminated, Pipedrive included information for approximately two years of Health
  27   Mate’s sales and for approximately 6,500 customers.
  28
                                               -14-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 15 of 65 Page ID #:15




   1         53.    The information in Pipedrive, which was password protected at all
   2   times, was and remains confidential and sensitive and constitutes Health Mate’s
   3   trade secrets. It has not been disclosed publicly. Other than Health Mate
   4   employees, only Defendant Gordon and Defendant Mason had access to
   5   information in Pipedrive.
   6         54.    Plaintiff authorized Defendant Gordon and Defendant Mason to have
   7   access to its customer information in Pipedrive only while Defendant Gordon was
   8   a consultant for Health Mate.
   9         55.    While serving as a consultant, Health Mate informed Defendant
  10   Gordon he must maintain the confidentiality of information in Pipedrive.
  11   Defendants Gordon and Mason also understood and knew that they were permitted
  12   to have access to Health Mate’s information in Pipedrive only while they had a
  13   business relationship Health Mate.
  14         56.    Information in Pipedrive, including regarding Health Mate’s customer
  15   needs and preferences, has significant economic value because it allows anyone
  16   who otherwise would not have this information to gain a distinct advantage
  17   through familiarity with Plaintiff’s approximately 6,500 customers in the sauna
  18   industry. Health Mate used extensive efforts and incurred expenses to develop its
  19   trade secret information.
  20         57.    On July 20, 2019, Health Mate notified Defendant Gordon that his
  21   services to Health Mate were terminated effective immediately. After receiving
  22   such notice, Defendants Gordon and Mason knew that Health Mate did not
  23   authorize Defendants to use any of Health Mate’s trade secrets, including its secret
  24   customer information in Pipedrive.
  25         58.    Despite Health Mate’s request on July 20, 2019, Defendant Gordon
  26   has not returned all access information for any and all accounts Defendant Gordon
  27   had created for Health Mate, Health Mate Sauna or Health Mate Wellness,
  28   including for Pipedrive.
                                               -15-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 16 of 65 Page ID #:16




   1         59.    As of the filing of this Complaint, Defendants Gordon and Mason
   2   continue to retain all of the trade secrets stored in Pipedrive at the time of
   3   Defendant Gordon was terminated.
   4         2.     Defendants Have Used the Information in Pipedrive to Sell Saunas
   5                Using Health Mate’s Brand and Trade Name.
   6         60.    While serving as a consultant for Health Mate, Gordon registered the
   7   email address “healthmatesaunas@gmail.com” (“Infringing Email Address No.
   8   1”), which incorporates the HEALTH MATE Trademark and its trade name.
   9         61.    While serving as a consultant for Health Mate, GORDON also
  10   registered the email address “Healthmatesaunaoffical@gmail.com” (“Infringing
  11   Email Address No. 2”), which also incorporates the HEALTH MATE Trademark
  12   and its trade name, and purports to be Health Mate Sauna’s “official” email
  13   address.
  14         62.    After being terminated, Defendants Gordon and Mason also knew that
  15   Health Mate did not authorize Defendants to use the HEALTH MATE Trademark,
  16   Health Mate’s trade name or corporate name, or any variation of the foregoing, for
  17   any reason whatsoever, including in Infringing Email Address 1 or Infringing
  18   Email Address 2.
  19         63.    Plaintiff is informed and believes and thereon alleges that Defendants
  20   Gordon and Mason have engaged in unfair competition and illegally derived
  21   profits by misappropriating and using Health Mate’s trade secrets in Pipedrive and
  22   selling saunas to Health Mate’s customers under the false guise of being affiliated
  23   or associated with Health Mate.
  24         64.    For example, on November 18, 2019, Defendant Gordon made a sale
  25   in the amount of $3,995 by charging a customer’s Visa credit card account ending
  26   in 5513. The sale was made under the name “Health Mate Infrared Sauna” and/or
  27   “HM Corporate Sales.” “Garrett Gordon” was reported as the “Cashier” for the
  28   sale. As discussed infra, Defendant Gordon used an email address incorporating
                                                 -16-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 17 of 65 Page ID #:17




   1   Health Mate’s trade name (i.e., which is very similar to Infringing Email Address
   2   No. 1) to process the credit card transaction. (See Exh. 6.)
   3         65.    Between November 25, 2019 and February 2, 2020, Defendant
   4   Gordon made eight more credit card sales in this same way. Specifically, all of the
   5   sales were made under the name “Health Mate Infrared Sauna” and/or “HM
   6   Corporate Sales.” “Garrett Gordon” was reported as the “Cashier” for each sale
   7   and Defendant Gordon made each sale by using an email address very similar to
   8   Infringing Email Address No. 1. Defendant Gordon made the following eight
   9   additional sales:
  10                a.      On November 25, 2019, a sale in the amount of $895 by
  11   charging a Visa credit card account ending in 3827. (See Exh. 7.) A credit of
  12   $200 for this sale was issued on January 13, 2020. (See Exh. 8.)
  13                b.      On November 25, 2019, a second sale in the amount of $2,800
  14   by charging a Visa credit card account ending in 3434. (See Exh. 9.)
  15                c.      On November 25, 2019, a third sale in the amount of $3,695 by
  16   charging a Mastercard credit card account ending in 9300. (See Exh. 10.)
  17                d.      On November 25, 2019, a fourth sale in the amount of $3,695
  18   by charging a Discover credit card account ending in 6025. (See Exh. 11.)
  19                e.      On December 8, 2019, a sale in the amount of $3,895 by
  20   charging an American Express credit card account ending in 7170. (See Exh. 12.)
  21                f.      On December 9, 2019, a sale in the amount of $3,995 by
  22   charging a Discover credit card account ending in 8324. (See Exh. 13.)
  23                g.      On December 12, 2019, a sale in the amount of $3,895 by
  24   charging a Visa credit card account ending in 6955. (See Exh. 14.)
  25                h.      On February 2, 2020, a sale in the amount of $4,395 by
  26   charging a Visa credit card account ending in 0739. (See Exh. 37.)
  27         66.    Health Mate obtained all of the above-described credit card
  28   transaction information and credit card receipts through links in emails sent by
                                                -17-

                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 18 of 65 Page ID #:18




   1   Clover, a credit card processing company, to the following email address:
   2   “healthmatesauna@gmail.com.” Emails sent to that address were received by an
   3   employee of Health Mate in Buena Park, California.
   4         67.    When Defendant Gordon processed the credit card transactions
   5   described in paragraphs 64 and 65, he had emails sent to
   6   “healthmatesauna@gmail.com” instead of “healthmatesaunas@gmail.com,” i.e.,
   7   Infringing Email Address No. 1. The email address to which the transaction
   8   receipts were sent omits the “s” after “healthmatesauna.” The employee received
   9   the emails because Defendant Gordon apparently omitted the “s” in the email
  10   account he used to receive receipts of the credit card transactions he executed.
  11         68.    Based on the high dollar amount of the above sales3 Plaintiff is
  12   informed and believes and thereon alleges that eight of those transactions by
  13   Defendant Gordon involved the sale of a sauna and one involved the sale of sauna
  14   replacement part(s).
  15         69.    Each of the credit card transaction receipts attached at Exhibits 6-14
  16   and 37 states the seller was “Health Mate Infrared Sauna” and/or “HM Corporate
  17   Sales.” Because Defendant Gordon sold saunas to customers under the Health
  18   Mate name, the buyers’ credit card statements also would reflect “Health Mate
  19   Infrared Sauna” or “HM Corporate Sales” as the merchant who sold the products
  20   they purchased. The email receipts were sent by Clover, a credit card processing
  21   company, and the same seller information reported in the emails would appear on
  22   the buyers’ credit card statements.
  23         70.    Given Defendant Gordon’s unauthorized use of Health Mate’s trade
  24   name to sell saunas to customers, Plaintiff is informed and believes and thereon
  25   alleges that after being terminated, Defendant Gordon sold the saunas set forth in
  26   paragraphs 64 and 65 by improperly using Health Mate’s trade secrets and
  27   3
           True and correct copies of the transaction receipts and accompanying emails
  28   for the sales are attached as Exhibits 6-14 and 37.
                                                -18-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 19 of 65 Page ID #:19




   1   customer information, including information stored in Pipedrive, to contact and
   2   solicit customers. Defendant Gordon would not have identified the seller as
   3   “Health Mate Infrared Sauna” and/or “HM Corporate Sales” in credit card
   4   transactions unless he had also previously identified himself to the customers as
   5   being affiliated or associated with Health Mate while trying to consummate the
   6   sales. In so doing, Defendant Gordon created the false and fraudulent impression
   7   to customers that Defendants have some affiliation or relationship with Health
   8   Mate.
   9           71.   Plaintiff is informed and believes and thereon alleges that Defendants
  10   have been using Infringing Email Address 1 and/or Infringing Email Address 2 to
  11   communicate with and solicit customers. After Defendant Gordon was terminated,
  12   Defendant Mason contacting former Health Mate customers on at least two
  13   occasions to sell purported Health Mate replacement parts:
  14                 a.    On August 28, 2019, Defendant Mason exchanged emails with
  15   a former Health Mate customer to sell a “power supply and or controller.” This
  16   contact occurred after Mason had sent an email to the customer on June 24, 2019
  17   (while Gordon was a consultant for Health Mate) to advertise a “Health Mate 4th
  18   of July Special.” (See infra ¶ 90(a) & Exh. 21.) The customer ordered the
  19   foregoing parts from Defendants, but they did not deliver all the parts as promised.
  20   The customer then contacted Health Mate to complain, stating he believed he had
  21   purchased parts from Health Mate directly.
  22                 b.    In August 2019, Mason solicited a second customer for the sale
  23   of Health Mate “replacement parts.” Once again, the customer ordered the parts,
  24   but Defendants did not deliver them as they had promised. And once again, the
  25   customer contacted Health Mate to complain and explained that he believed he had
  26   purchased parts from Health Mate directly. In an email to Health Mate, the
  27   customer explained: “In August [2019] I received an email from Kali asking me if
  28   I still needed the parts as she was offering them with a discount so the total was
                                                -19-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 20 of 65 Page ID #:20




   1   $380.00. At this point, our sauna control panel was becoming unusable, so I went
   2   ahead and ordered the parts. I received the below order confirmation from
   3   healthmate [sic].” (See infra ¶ 89(e) & Exh. 20 (quoted statement included in Oct.
   4   18, 2019 email from C.W. to Ms. Siglar).)
   5         72.    Based on the foregoing facts, Defendants have been soliciting Health
   6   Mate customers to purchase saunas as well as purported Health Mate replacement
   7   parts. Defendants have been using Infringing Email Address No. 1 and/or
   8   Infringing Email Address No. 2 to communicate with and solicit customers
   9   because Defendants likely would send emails from an address that contains
  10   “Health Mate” in the name to make it appear to customers they are dealing with
  11   Health Mate directly, not someone unaffiliated with the company. This is the
  12   reason that Defendant Gordon started using Infringing Email Address No. 1 and
  13   Infringing Email Address No. 2 in the first place.
  14         73.    In addition to the sales sale set forth in paragraphs 65 and 65,
  15   Defendants made additional sales of saunas in the same manner as described
  16   above. (See Exh. 6.)
  17         74.    Defendants Gordon and Mason engaged in unfair competition and
  18   misappropriated Health Mate’s customers and business as one element of
  19   Defendants’ multifaceted campaign to harm and injure Health Mate, as Defendant
  20   Gordon threatened on July 20, 2019.
  21         3.     Defendants Also Used Health Mate’s Trademarks and Logo to Sell
  22                Parts on a Competing Website.
  23         75.    Defendant Gordon owns and controls the domain name
  24   “healthmateparts.com” (the “Infringing Domain”) and operates the website located
  25   at www.healthmateparts.com (the “Infringing Website”). Prior to terminating
  26   Defendant Gordon in July 2019, Health Mate authorized him to sell its company-
  27   certified replacement parts through its website located at
  28   www.healthmatesauna.com, not the Infringing Website.
                                                -20-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 21 of 65 Page ID #:21




   1         76.    After being terminated on July 20, 2019, Defendants Gordon and
   2   Mason knew that Health Mate did not authorize Defendants to use the HEALTH
   3   MATE Trademark, the HEALTH MATE Logo, the Health Mate trade name, or
   4   any variation of the foregoing, to sell any products, including through the
   5   Infringing Website.
   6         77.    Defendants nonetheless have (a) incorporated the HEALTH MATE
   7   Trademark and Health Mate trade name into the names of the Infringing Domain
   8   and Infringing Website; (b) used and included the HEALTH MATE Trademark,
   9   Health Mate trade name, and the HEALTH MATE Logo in connection with the
  10   advertisement and sale of products, including through the Infringing Website; and
  11   (c) used and included the HEALTH MATE Trademark, HEALTH MATE trade
  12   name, and the HEALTH MATE Logo on packaging of products they sold.
  13         78.    After being terminated, Defendants Gordon and Mason also have
  14   engaged in unfair competition and illegally derived profits by selling replacement
  15   parts for Health Mate products through the Infringing Website, which they actively
  16   operated through on or about October 18, 2019. Defendant Gordon thereafter
  17   replaced the content with a single page stating the site is “Under Construction.”
  18   Defendants Gordon and Mason used the Infringing Domain and Infringing Website
  19   as another element of Defendants’ multifaceted campaign to misappropriate Health
  20   Mate’s business and to harm and injure Health Mate.
  21         79.    Without Health Mate’s permission or authorization, Defendants
  22   modified Health Mate’s actual Trademark and used Health Mate’s trade name in
  23   advertising on the Infringing Website, as shown below:
  24
  25
  26
  27
  28
                                                -21-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 22 of 65 Page ID #:22




   1         80.    The infringing trademark modified Health Mate’s genuine Trademark
   2   to add the words “Replacement Parts,” but otherwise used the protected Trademark
   3   (i.e., the word mark “HEALTH MATE”), including the same font and the same
   4   distinctive red color used in Health Mate’s Logo (hereinafter, the “Infringing
   5   Trademark”). Health Mate does not use “Replacement Parts” in conjunction with
   6   its Logo or in the sale of its company-certified replacement parts.
   7         81.    The Infringing Website’s homepage displayed an approximately 6-
   8   minute video in which Defendant Gordon made false and fraudulent statements
   9   about Health Mate. Among other false statements, Defendant Gordon represented
  10   in the video that he had manufactured an “upgraded” version of Health Mate’s
  11   power supply box and that Defendant Gordon’s parts were superior to Health
  12   Mate’s genuine replacement parts.
  13         82.    Defendant Gordon’s claim that he had manufactured superior
  14   replacement parts for Health Mate saunas was false and fraudulent. In truth and in
  15   fact, Defendant Gordon sold genuine Health Mate replacement parts through the
  16   Infringing Website to the same customers who otherwise would have purchase
  17   those products directly from Health Mate:
  18                a.     The purportedly “upgraded” power box in Defendant Gordon’s
  19   video appeared visually to be identical to Health Mate’s own power supply box in
  20   that the purported replacement box was the exact same color as Health Mate’s own
  21   power supply box and the purported replacement box had the same green sticker
  22   from Health Mate’s factory and the same red cap included on every Health Mate
  23   power supply box.
  24                b.     Prior to being terminated on July 20, 2019, Defendant Gordon
  25   purchased Health Mate-certified power supply boxes, which Defendant Gordon
  26   then was authorized to resell to customers. Plaintiff is informed and believes and
  27   thereon alleges that Defendants sold to Health Mate customers who visited the
  28   Infringing Website the very same Health Mate-certified power supply boxes that
                                                -22-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 23 of 65 Page ID #:23




   1   Defendant Gordon had purchased from Plaintiff.
   2                c.    Defendants began selling products through the Infringing
   3   Website by no later than September 10, 2019. (See infra ¶ 89(a).) Plaintiff is
   4   informed and believes and thereon alleges Defendant Gordon did not have
   5   sufficient time after his termination on July 20, 2019, to manufacture a purportedly
   6   “upgraded” power box, which would have required fining a manufacturer and
   7   complying with countless laws and regulations in the United States.
   8         83.    Accordingly, Gordon was passing off to customers the Health Mate-
   9   certified power supply boxes he purchased from Plaintiff as “upgraded” parts that
  10   Defendant Gordon falsely claimed to have manufactured himself.
  11         84.    Defendant Gordon removed the false video from the Infringing
  12   Website when he replaced the content with the page stating the site is “Under
  13   Construction.” However, the same video continues to appear on You Tube and is
  14   available at: https://www.youtube.com/watch?v=bNDwdVOm2gI. The following
  15   false claim appears below the video: “Health Mate Parts can upgrade your sauna
  16   with new parts and US based technical support. Don’t rely on poor service, call
  17   the experts at www.healthmateparts.com.”
  18         85.    Accordingly, the harm to Health Mate from the false video and the
  19   Infringing Website is ongoing and continuous.
  20         4.     Defendants Misappropriated Health Mate’s Customers and Business.
  21         86.    Regardless of whether Defendant Gordon was selling Health Mate
  22   company-certified power supply boxes, users who encountered the Infringing
  23   Website were likely to believe that it was affiliated with or a part of Health Mate,
  24   or that Health Mate approved of or had a business relationship with Infringing
  25   Website.
  26         87.    This confusion, mistake, and deception regarding the source of
  27   Defendants’ products and regarding any perceived affiliation between the
  28   Infringing Website and Health Mate resulted in Defendants diverting Health
                                                -23-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 24 of 65 Page ID #:24




   1   Mate’s customers; misappropriating Health Mate’s business; significantly harming
   2   Health Mate’s reputation, goodwill, Trademarks, and Logo; and diluting Health
   3   Mate’s Trademarks and Logo.
   4         88.   The harm to Health Mate was exacerbated significantly by the fact
   5   that Defendants did not deliver parts to numerous customers who ordered from
   6   Defendants, including but not limited customers who found Defendants through
   7   the Infringing Website. Defendants also did not respond to other customers’
   8   inquiries after they placed orders with Defendants.
   9         89.   Numerous customers called Health Mate representatives in Buena
  10   Park, California to complain about orders they placed with Defendants, including
  11   through the Infringing Website. Each customer would inform Health Mate of an
  12   order he/she had placed and inquire why it had not been fulfilled as promised.
  13   When Health Mate did not find the customer’s order in its records, the customer
  14   would send Health Mate the order confirmation they had received from
  15   Defendants. Plaintiff informed each customer that Health Mate is not affiliated
  16   with Health Mate Parts. Each of the customers responded by informing Health
  17   Mate that they believed they were purchasing replacement parts directly through
  18   Health Mate. The following customers called Health Mate representatives in
  19   Buena Park, California to complain about orders placed with Defendants through
  20   the Infringing Website:
  21               a.     On September 24, 2019, customer W.J. contacted Health Mate
  22   to complain about not receiving an order placed through the Infringing Website on
  23   September 10, 2019. (See Exh. 15.)
  24               b.     On September 24, 2019, customer D.F. contacted Health Mate
  25   to complain about Defendants not responding to inquiries about parts ordered
  26   through the Infringing Website on September 4, 2019. (See Exhs. 16 & 17.)
  27               c.     On October 9, 2019, customer G.E. contacted Health Mate to
  28   complain about not receiving an order placed through the Infringing Website on
                                               -24-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 25 of 65 Page ID #:25




   1   September 5, 2019. (See Exh. 18.)
   2               d.     On October 16, 2019, customer J.H. contacted Health Mate to
   3   complain about not receiving an order placed through the Infringing Website on
   4   September 18, 2019. (See Exh. 19.)
   5               e.     On October 18, 2019, customer C.W. contacted Health Mate to
   6   complain about not receiving an order placed through the Infringing Website on
   7   October 5, 2019. (See Exh. 20.)
   8         90.   Other customers also called Health Mate to complain about products
   9   they purchased from Defendants, even though they had not ordered through the
  10   Infringing Website:
  11               a.     On December 3, 2019, customer R.B. contacted Health Mate to
  12   complain about not receiving all parts he had ordered from Defendant Mason on
  13   November 13, 2019. Customer R.B. purchased the replacement parts for his
  14   Health Mate sauna in response to an email R.B. had received in or about June 2019
  15   from Defendant Mason offering discounted Health Mate replacement parts. (See
  16   Exh. 21.) Before making the sale to R.B. on November 13, 2019, Defendant
  17   Mason exchanged a text message with R.B. in which Defendant Mason identified
  18   herself as “Kali Health Mate” and listed her email address as
  19   “kali@healthmateparts.com.” (See Exh. 22.)
  20               b.     On December 11, 2019, customer J.M. contacted Health Mate
  21   to complain about not receiving all parts he had ordered from Defendants Gordon
  22   and Mason on December 5, 2019. (See Exh. 23.)
  23               c.     On January 2, 2020, customer C. Z. contacted Health Mate to
  24   complain about not receiving a part she had ordered from Defendants on December
  25   17, 2019. (See Exh. 24.)
  26   ///
  27   ///
  28   ///
                                               -25-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 26 of 65 Page ID #:26




   1         91.    The customers discussed above in paragraphs 89 and 904 told Health
   2   Mate representatives that they believed that had purchased their replacement parts
   3   from Health Mate, not some unaffiliated company. For example, customer G.E.
   4   stated in email that he was “confuse[d] . . . whom I . . . paid [for] the power unit
   5   supply.” (See Exh. 18.) The customer believed he was dealing with Health Mate
   6   directly because he ordered from “Health Mate Parts.”
   7         92.    Similarly, customer C.W. stated he believed he was dealing with
   8   Health Mate because he “received [an] order confirmation from healthmate [sic],”
   9   which had actually been sent by Defendants for a sale initiated through the
  10   Infringing Website. (See Exh. 20.)
  11         93.    A third customer, C.Z., stated that she believed she had “[p]urchased
  12   through health mate directly.” (See Exh. 24.)
  13         94.    Indeed, several of the customers told Plaintiff that they were
  14   “shocked” to learn that they had purchased products from a company not affiliated
  15   with Health Mate, when they were informed that “Health Mate Parts” has no
  16   connection with Health Mate. To rectify the problems Defendants created, Health
  17   Mate shipped products from Buena Park, California to some of the customers who
  18   complained about Defendants and assisted other customers who had installation
  19   issues with products purchased from Defendants.
  20         5.     Defendants Misappropriated Health Mate’s Trademark and Logo in
  21                Invoices.
  22         95.    Each of the customers described above were misled into believing
  23   they were dealing directly with Health Mate because, in addition to the false
  24   impression and confusion created by the Infringing Website, Defendants
  25   intentionally took additional steps to mislead customers and misappropriate
  26   business from Health Mate.
  27
       4
  28      Attached hereto as Exhibits 15-24 are true and correct redacted copies of
       emails Plaintiff received from the customers discussed in paragraphs 89 and 90.
                                                 -26-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 27 of 65 Page ID #:27




   1         96.   For example, Defendants used a counterfeited version of Health
   2   Mate’s Trademark and Logo and included Health Mate’s actual business address
   3   and actual customer service telephone number in invoices they sent to customers
   4   who place orders through the Infringing Website. The top of Defendants’ invoices
   5   included the following:
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15         97.   Except for adding the words “Replacement Parts” and using a filled-in
  16   red background, Defendants make no effort to disguise their outright
  17   misappropriation of Health Mate’s actual Logo:
  18
  19                             Health Mate’s Actual Logo
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -27-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 28 of 65 Page ID #:28




   1         98.   The red color used by Defendants in their illegal logo (the
   2   “Counterfeit Mark” and “Counterfeit Logo”) is identical to the red color used by
   3   Health Mate in its actual Logo.
   4         99.   Customers also were deceived by Defendants because their invoices
   5   stated, “Thank you for being a loyal Health Mate Sauna customer,” even though
   6   Defendants were not authorized to use Health Mate’s trade name after they were
   7   terminated. True and correct redacted copies of Defendants’ invoices to the
   8   customers described above are attached as Exhibits 25-29.
   9         100. After being terminated on July 20, 2019, Defendants Gordon and
  10   Mason were not authorized to use the name “Health Mate Fulfillment,” which
  11   incorporated Health Mate’s trade name, or to use or modify the Logo in any way.
  12   Nor did Health Mate authorize Defendants to use or modify its Logo for any
  13   purpose, including in the invoices Defendants sent to customers who placed orders
  14   through the Infringing Website.
  15         101. Furthermore, Health Mate did not authorize Defendant Gordon or
  16   Defendant Mason to use its business address or customer service telephone number
  17   for any reason whatsoever.
  18         6.    Defendants Defrauded Customers by Purporting to Send Emails from
  19               Health Mate’s Email Address.
  20         102. Defendants also defrauded customers and misappropriated business
  21   from Health Mate by sending “confirmatory” emails to customers who placed
  22   orders through the Infringing Website. Defendants sent those emails purportedly
  23   from the email address “Health Mate Fulfillment
  24   <support@healthmatesauna.com>.”
  25         103. One of Plaintiff’s official websites is located at
  26   www.healthmatesauna.com. Plaintiff controls all emails sent from or to email
  27   addresses associated with that domain, including the email address
  28   “support@healthmatesauna.com.”
                                               -28-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 29 of 65 Page ID #:29




   1         104. Defendants’ emails to customers, purporting to be sent from the email
   2   address “support@healthmatesauna.com,” were fraudulent because
   3   (a) Plaintiff did not authorize Defendant Gordon, Defendant Mason, or anyone else
   4   to use any variation of Health Mate’s trade name, including “Health Mate
   5   Fulfillment,” to send emails to customers after July 20, 2019; and (b) Defendants
   6   had no authority to use or access the email address
   7   “support@healthmatesauna.com” after July 20, 2019.
   8         105. Through a review of their email records, Plaintiff has confirmed that
   9   emails purportedly sent by Defendants from the address
  10   “support@healthmatesauna.com” were in fact not sent from that email address.
  11         106. Rather, Defendants sent emails from an unknown address but
  12   intentionally spoofed Plaintiff’s “support@healthmatesauna.com” address to make
  13   customers falsely believe they were buying products directly from Health Mate.
  14         107. “Spoofing” an email address means to display a false email address in
  15   the “from” field to disguise the true and correct sender of the email.
  16         108.   Defendants spoofed Plaintiff’s “support@healthmatesauna.com”
  17   address in emails to customers who purchased products, including through the
  18   Infringing Website, to deceive customers into believing they were dealing directly
  19   with Health Mate.
  20         109. Defendants also fraudulently included Health Mate’s business address
  21   and customer service telephone number in the “confirmatory” emails to customers,
  22   without Health Mate’s permission. (See Exhs. 15-24.)
  23         7.     Defendants Stole Health Mate’s Trade Dress.
  24         110. To further deceive customers into believing the Infringing Website
  25   was associated with Health Mate and that customers actually were purchasing
  26   products through Health Mate, Defendants also intentionally used the confusing
  27   and deceptive name “Health Mate Sauna Fulfillment” without authorization to
  28   make sales and distribute products. A redacted copy of Defendants’ shipping label
                                                -29-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 30 of 65 Page ID #:30




   1   to customer D.F., described above in paragraph 89(b) of this Complaint, is attached
   2   as Exhibit 30.
   3         8.     Health Mate Was Harmed Significantly by the Infringing Website.
   4         111. Defendants and the Infringing Website exploited Health Mate’s
   5   goodwill and business reputation and by attracting users through their unauthorized
   6   use Health Mate’s trade name, Trademarks, and Logo and deceiving customers
   7   into believing they were dealing directly with Health Mate. The harm to Health
   8   has been compounded significantly by Defendants’ failure to deliver products as
   9   promised to numerous customers, who believed they were dealing directly with
  10   Health Mate. The customers then called Health Mate to complain.
  11         112. The Infringing Website’s bare-bones layout and appearance diluted
  12   and tarnished Health Mate’s Trademarks by negatively associating Health Mate
  13   with a low-quality website whose purpose was to divert Health Mate’s business.
  14         113. Even worse, Defendant Gordon made materially false and disparaging
  15   statements about Health Mate and its employees on the Infringing Website to
  16   bolster sales of purported replacement parts for Health Mate products, as part of
  17   Defendants’ concerted negative campaign against Health Mate.
  18         114. For example, Defendant Gordon used the Infringing Website to
  19   falsely tout himself as the “manufacturer [of] upgraded Health Mate parts,
  20   engineered by USA technicians” and to falsely inform the public that “Health Mate
  21   no longer has the ability to give you the technical support you need or deserve to
  22   fix your sauna.” These two statements were false and defamatory because in truth
  23   and fact (a) on information and belief, Defendant Gordon actually sold genuine
  24   Health Mate replacement parts that Defendant Gordon passed off as purportedly
  25   superior parts; and (b) Health Mate possessed the ability to and in fact did provide
  26   technical support to customers who required repair of their saunas.
  27         115. On or about October 18, 2019, Defendant Gordon learned that Health
  28   Mate intended to file suit against him for many of the acts described herein.
                                                -30-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 31 of 65 Page ID #:31




   1   Knowing that the content on the Infringing Website was illegal, Defendant Gordon
   2   replaced all the false and fraudulent content with a single “landing page” that states
   3   the site is “Under Construction.”
   4         116. The “landing page” continues to appear as of the filing of this
   5   Complaint. The bare-bones layout and appearance of the single webpage continue
   6   to dilute and tarnish Health Mate’s Trademarks by negatively associating Health
   7   Mate with a low-quality “website.”
   8         117. Notwithstanding the changes made to the Infringing Website,
   9   Defendants have continued to illegally use the HEALTH MATE Trademarks and
  10   Logo and the Health Mate trade and corporate names, as shown by, inter alia,
  11   Defendants’ sales to R.B. on November 13, 2019, their sale to J.M. on December
  12   5, 2019, and their sale to C.Z. on December 17, 2019. (See supra ¶ 89.)
  13         118. Defendants also continue to make the same false statements about
  14   Health Mate in the You Tube video available at:
  15   https://www.youtube.com/watch?v=bNDwdVOm2gI.
  16   E.    Defendants Attacked Health Mate’s Website Three Times, Causing It to
  17         Crash on August 14, 2019.
  18         119. On July 20, 2019, Defendant Gordon bragged that he had the “keys
  19   . . . to the company” and threatened that he was “gonna turn everything the fuck
  20   off.” Defendant Gordon further threatened to “take down fucking Health Mate to
  21   the bones.”
  22         120. As part their multi-faceted plan to harm Health Mate, Defendant
  23   Gordon attacked one of Health Mate’s website on three occasions over the ensuing
  24   weeks.
  25         121. Plaintiff is informed and believes and thereon alleges that within a
  26   few days of Defendant Gordon threatening Health Mate, Defendant Gordon
  27   attempted to hack into Plaintiff’s website located at www.healthmatesauna.com.
  28   This attack was unsuccessful.
                                                -31-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 32 of 65 Page ID #:32




   1         122. Plaintiff is informed and believes and thereon alleges that on August
   2   14, 2019, Defendant Gordon launched another attack on Health Mate’s website at
   3   www.healthmatesauna.com. The second attack caused Health Mate’s website to
   4   crash. None of Health Mate’s customers or prospective customers were able to
   5   access its website for approximately 12 hours.
   6         123. Websites Depot Inc., Plaintiff’s website operator on August 14, 2019,
   7   assigned three coders to work on restoring Health Mate’s hacked website,
   8   commencing work in the evening on August 14, 2019. The three coders modified
   9   the set-up of Health Mate’s Website, so that Defendant Gordon would be unable to
  10   access it again. Websites Depot restored Health Mate’s website sometime in the
  11   morning on August 15, 2019.
  12         124. Defendant Gordon nonetheless continued to target Plaintiff’s website.
  13   Plaintiff is informed and believes and thereon alleges that within a couple of weeks
  14   of August 15, 2019, Defendant Gordon again launched an attack on Health Mate’s
  15   website located at www.healthmatesauna.com. This attack also was unsuccessful.
  16         125. Plaintiff is informed and believes and thereon alleges that Defendant
  17   Gordon was responsible for the three malicious attacks on Health Mate’s website
  18   based on, inter alia, the following facts:
  19                a.     Prior to July 2019, Defendant Gordon was responsible for
  20   maintaining Health Mate’s website located at www.healthmatesauna.com.
  21   Defendant Gordon had created the website and he was responsible for ensuring
  22   that the Website was active and operating properly.
  23                b.     Defendant Gordon therefore possessed confidential information
  24   about the setup of the website, how it could be accessed, and its vulnerabilities.
  25   Defendant Gordon also was highly knowledgeably about technology, which was
  26   one of the reasons Defendant Gordon was responsible for creating and maintaining
  27   Health Mate’s website.
  28
                                                    -32-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 33 of 65 Page ID #:33




   1                c.    Defendant Gordon possessed both the technological ability and
   2   the confidential knowledge and information about Health Mate’s website to launch
   3   the three attacks Health Mate experienced.
   4                d.    Defendant Gordon attempted to intimidate Health Mate on July
   5   20, 2019 by reminding it, “You realize how much keys [a manager under prior
   6   ownership of the company] gave me to the company? Do you understand?”
   7   Defendant Gordon also threatened Health Mate, stating “Give me a week and let’s
   8   see what fucking happens,” a few days before the first website attack. The three
   9   attacks all occurred within the span of a few weeks of Defendant Gordon
  10   threatening he was “gonna take down fucking Health Mate to the bones.”
  11                e.    Prior to the first attack, Health Mate’s websites had not been
  12   targeted for hacking. Health Mate had not experienced anything remotely like the
  13   three website attacks it experienced in the weeks after Defendant Gordon
  14   threatened Health Mate.
  15                f.    No other person had threatened Health Mate at any time prior to
  16   the three website attacks.
  17   F.    Defendant Gordon Maliciously Threatened to Create an “Entire
  18         Campaign” Against Websites Depot.
  19         126. Defendant Gordon apparently believed— incorrectly—that Websites
  20   Depot, Health Mate’s website company, had played a role in Health Mate’s
  21   decision to terminate its relationship with Defendant Gordon.
  22         127. Accordingly, on August 8, 2019 Defendant Gordon also threatened
  23   Websites Depot by submitting the following “contact” form to Websites Depot
  24   through its own website (emphases added):
  25            Unethical business destroys business. I found out everything you
  26            lied to Health Mate about to get me fired. Not only do I have email
  27
                proof of this but I plan on creating an entire campaign against
                you so other potential customers know what’s coming. All legal
  28            because it’s true. You fabricated nonsense. You will come clean
                                               -33-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 34 of 65 Page ID #:34




   1              with Health Mate or this process starts in 48 hours. You think you’re
                  smart? I’m smarter with more recourses [sic] . . . and I don’t lose!
   2              Your scam will be exposed! Try me. [Emphases added.]
   3
   4         128. The foregoing “contact” form was submitted by “Garett” with the
   5   email address “Gordon@teamvalorem.com,” which Health Mate knows to be
   6   Defendant Gordon’s email address. Websites Depot did not respond to Defendant
   7   Gordon’s threat. A true and correct printout of Defendant Gordon’s “contact”
   8   form to Websites Depot is attached hereto as Exhibit 31.
   9   G.    Defendants Posted Numerous False Negative Reviews About Health
  10         Mate to Harm Its Reputation.
  11         129. Taken together, Defendant Gordon’s threats against Health Mate and
  12   his threat to “create[e]an entire campaign against” Websites Depot prove
  13   Defendant Gordon’s intent, willingness, and ability to execute a public campaign
  14   to harm a business’s reputation.
  15         130. This is precisely what Defendant Gordon and Defendant Mason
  16   executed against Health Mate, including by intentionally disseminating false
  17   negative reviews to disparage and harm Health Mate’s name, reputation, goodwill,
  18   business, and economic interests.
  19         1.      Defendants Submitted a False Review on Yelp in the Name of a
  20                 Fictitious “Customer.”
  21         131. Defendants started their negative public campaign by posting a false
  22   “review” about Health Mate four days after Defendant Gordon threatened to “take
  23   down fucking Health Mate to the bones” and warned Health Mate to “[g]ive [him]
  24   a week and let’s see what fucking happens.” Plaintiff is informed and believes and
  25   thereon alleges that on July 24, 2019, Defendants posted the following false
  26   “review” on Yelp under the name of purported customer “Francine F.”:
  27   ///
  28   ///
                                                 -34-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 35 of 65 Page ID #:35




   1              It looks like Healthmate is VERY unstable now that they terminated
                  the company that’s been helping me fix my sauna. I had great
   2              confidence talking to Kali and Mark. Now I'm extremely concerned
   3              owing [sic] this product. For future repairs. Before [sic] Kali I
                  couldn’t even get a replacement remote shipped to me. Sauna's
   4
                  break and if the company can’t keep a good efficient customer
   5              service department they are doomed. Be very cautious with
   6
                  Healthmate. Truly, disappointed in their new owners? Or style of
                  conducting business.
   7
   8   A true and correct printout of the above submission is attached hereto as Exhibit
   9   32.
  10         132. The July 24, 2019 purported submission from “Francine F.” was false
  11   because:
  12                 a.    Health Mate maintains a database containing, among other
  13   things, the name and address of all customers who have purchased a Health Mate
  14   sauna. Health Mate’s database contains no customer matching the first name
  15   “Francine” and the last name initial “F.” Nor does Health Mate’s database contain
  16   any similar-named customer residing in “La Verne, CA,” as the submission claims.
  17                 b.    The purported writer claims she “couldn’t even get a
  18   replacement remote shipped to” her. Health Mate keeps a log of all requests made
  19   by customers for replacement parts. Health Mate has no record of any customer
  20   named “Francine F”—or any other customer—requesting a “replacement remote”
  21   on or about July 24, 2019.
  22                 c.    The absence of any record or evidence in Health Mate’s records
  23   of a customer named “Francine F.” in “La Verne, CA” or any record of the
  24   purported complaint posted in the Yelp submission establishes that no such
  25   customer actually exists. Rather, Defendants fabricated the fictitious customer
  26   identity “Francine F.” and submitted the false “review” to harm Health Mate, as
  27   Defendant Gordon had warned four days earlier, on July 20, 2019.
  28
                                               -35-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 36 of 65 Page ID #:36




   1                 d.    The submission falsely asserts Health Mate is “VERY
   2   unstable.”
   3           133. Defendants posted the July 24, 2019 submission on Yelp based on,
   4   inter alia, the following facts:
   5                 a.    Defendant Gordon made unambiguous threats on July 20, 2019
   6   to harm Health Mate.
   7                 b.    Defendant Gordon directed the three attacks on Health Mate’s
   8   website in the weeks following his threats.
   9                 c.    Defendant Gordon threatened to “create[e]an entire campaign
  10   against” Websites Depot, proving Defendant Gordon’s intent, willingness, and
  11   ability to direct a false negative public campaign.
  12                 d.    The absence of any record or evidence in Health Mate’s records
  13   of a customer named “Francine F.” in “La Verne, CA.”
  14                 e.    Defendants fabricated the fictitious customer identity “Francine
  15   F.” and submitted the false “review” to harm Health Mate, as Defendant Gordon
  16   warned he would four days earlier.
  17                 f.    In contrast, the submission makes a positive assertion about
  18   “Mark,” the name Defendant Gordon used when dealing with customers as a
  19   consultant for Health Mate, and “Kali,” who is Defendant Mason. The purpose of
  20   the false July 24, 2019 submission was to disparage Health Mate and bolster the
  21   reputations of Defendants Gordon and Mason.
  22                 g.    To create the false impression that other legitimate customers
  23   agreed with “Francine F,” “Kasia G.” voted for the July 24, 2019 submission on
  24   Yelp. Health Mate knows “Kasia G.” to be Kasia Gordon, Defendant Gordon’s
  25   wife.
  26   ///
  27   ///
  28   ///
                                                -36-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 37 of 65 Page ID #:37




   1           2.      Defendant Mason Submitted a False Review in Her Own Name on
   2                   October 2, 2019.
   3           134. On October 2, 2019, Defendant Mason posted the following “review”
   4   on Yelp:
   5
                    I have an older sauna that was sold with a lifetime warranty. Not
   6
                    only will they not honor it bit [sic] they cant [sic] even fix it. Their
   7                recourse of action was to sell me a new sauna at a "discounted price"
   8                which when I looked into it with other members of their sales team
                    was not a discount at all. Apparently, they are under new ownership
   9                and dont [sic] care about their existing clients. Only the newer
  10                clients. I am purchasing a new sauna with a company that actually
                    is ethical and accountable to their customers. Obviously Health
  11
                    Mate no longer feels they have to have either qualities. [sic] I do
  12                not want this company to contact me further as I do not trust their
  13
                    word. I just felt others should know that they will not be considered
                    [sic] new business after buy [sic] a sauna from them.
  14
  15   A true and correct printout of the above submission is attached hereto as Exhibit
  16   33.
  17           135. The October 2, 2019 submission from Defendant Mason was false
  18   because:
  19                   a.     Defendant Mason never contacted or spoke to any Health Mate
  20   representative about repairing a sauna she owns.
  21                   b.      Defendant Mason never contacted or spoke to any Health
  22   Mate representative to invoke a Health Mate product warranty for a sauna she
  23   owns.
  24                   c.     Health Mate never refused to honor a product warranty for a
  25   Health Mate sauna owned by Defendant Mason.
  26                   d.     Health Mate is in fact able to repair the saunas it sells and has
  27   been doing so for approximately 20 years.
  28
                                                    -37-

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 38 of 65 Page ID #:38




   1                 e.     Health Mate never offered to sell Defendant Mason a new
   2   sauna, let alone a “discounted” sauna, in lieu of repairing a sauna she owns.
   3                 f.     Health Mate cares about all of its customers, not just “newer
   4   clients,” as Defendant Mason claimed.
   5                 g.     The submission falsely alleges Health Mate is not an “ethical”
   6   company and that it is not “accountable” to customers.
   7         136. Realizing that her October 2, 2019 submission was false and
   8   defamatory Defendant Mason deleted it by on or about October 3, 2019.
   9         137. Thereafter, Defendants reverted to their strategy of disseminating
  10   defamatory statements about Health Mate on Yelp in the name of fictitious non-
  11   existent “customers.”
  12         3.      Defendants Submitted a False Review in the Name of Fictitious
  13                 “Debbie O.” on October 3, 2019.
  14         138. Plaintiff is informed and believes and thereon allege that on October
  15   3, 2019, Defendants posted the following false “review” on Yelp under the name
  16   of purported customer “Debbi O.”:
  17
  18              I have an older sauna that came with a lifetime warranty. When it
                  stopped working I called to have it repaired like it says Health Mate
  19              is required to do in our warranty contract. Not only would they not
  20              honor the contract but told me they would sell me a sauna at a
                  discounted price. After talking with some of their sales people [sic]
  21
                  I found out it was not a discount at all. Apparently since coming
  22              under new ownership they no longer feel that they have to be
  23
                  accountable to their existing customers and it became clear that they
                  only care about selling new saunas. The ethical company this once
  24              was it is no longer. I have since purchased a new sauna from a
  25              company that actually believes in customer service and
                  accountability. It is sad that a corporation that used to be as good as
  26              this one has fallen so low as this.
  27
  28
                                                  -38-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 39 of 65 Page ID #:39




   1   A true and correct printout of the above submission is attached hereto as Exhibit
   2   34.
   3         139. The October 3, 2019 purported submission from “Debbi O.” was false
   4   because:
   5                a.      Health Mate’s database contains no customer matching the first
   6   name “Debbie” and the last name initial “O.” Nor does Health Mate’s database
   7   contain any similar-named customer residing in “Thornton, CO,” as the submission
   8   claims.
   9                b.      Health Mate has no record of any customer named “Debbi O.”
  10   contacting the company on or about October 3, 2019.
  11                c.      The absence of any record or evidence in Health Mate’s records
  12   of a customer named “Debbi O.” in “Thornton, CO” or any record of the purported
  13   complaint posted in the Yelp submission establishes that no such customer exists.
  14   Rather, Defendants fabricated the fictitious customer identity “Debbi O.” and
  15   submitted the false “review” to harm Health Mate, as Defendant Gordon warned
  16   on July 20, 2019.
  17                d.      No Health Mate representative has offered to sell a customer a
  18   new sauna at a discounted price in lieu of repairing the customer’s product under a
  19   valid unexpired warranty.
  20                e.      Health Mate cares about all of its customers, not just newer
  21   clients, as the submission claimed.
  22                f.      The submission falsely alleges Health Mate “is no longer” an
  23   “ethical” company and that it does not “believe[] in customer service and
  24   accountability.”
  25         140. Defendants posted the false October 3, 2019 submission on Yelp
  26   based on, inter alia, the following facts:
  27                a.      Defendant Gordon made unambiguous threats on July 20, 2019
  28   to harm Health Mate.
                                                    -39-

                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 40 of 65 Page ID #:40




   1                b.    Defendant Gordon directed the three attacks on Health Mate’s
   2   website in the weeks following his threats.
   3                c.    On July 24, 2019, Defendants submitted the false negative
   4   review on Yelp under the fictitious name “Francine F.”
   5                d.    On October 2, 2019, Defendant Mason submitted the false
   6   negative review on Yelp under her own name. Knowing the submission was false,
   7   Defendant Mason subsequently deleted it.
   8                e.    The submission on October 3, 2019 under the fictitious name
   9   “Debbi O.” bears the following similarities to Defendant Mason’s October 2, 2019
  10   submission under her own name:
  11                      1.     Both submissions refer to an “older sauna” with a
  12   “lifetime warranty.”
  13                      2.     Both submissions falsely claim Health Mate refused to
  14   honor its product warranty.
  15                      3.     Both submissions falsely claim Health Mate offered to
  16   sell the customer a new sauna at a discounted price in lieu of repairing the product
  17   under the warranty, and that the purported offer price was “not a discount at all.”
  18                      4.     Both submissions falsely claim Health Mate cares only
  19   about its newer clients or customers.
  20                      5.     Both submissions falsely claim Health Mate is not an
  21   “ethical” company and that it is not “accountable” to customers.
  22                f.    The absence of any record or evidence in Health Mate’s records
  23   of a customer named “Debbi O.” in “Thornton, CO” or any record of the purported
  24   complaint posted in the Yelp submission establishes that no such customer exists.
  25                g.    Defendants fabricated the fictitious customer identity “Debbi
  26   O.” and submitted the false “review” to harm Health Mate, as Defendant Gordon
  27   warned he would on July 20, 2019.
  28
                                                -40-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 41 of 65 Page ID #:41




   1                 h.     To create the false impression that other legitimate customers
   2   agreed with “Debbie O,” “Kasia G.” voted for the October 3, 2019 submission on
   3   Yelp. “Kasia G.” is Kasia Gordon, Defendant Gordon’s wife.
   4         141. On or about October 11, 2019, Yelp removed the false October 3,
   5   2019 submission. Plaintiff is informed and believes and thereon alleges that Yelp
   6   did so because the submission was obviously false.
   7         4.      Defendants Submitted a False Review in the Name of Fictitious
   8                 “Renee R.” on October 7, 2019.
   9         142. Plaintiff is informed and believes and thereon alleges that on October
  10   7, 2019, Defendants posted the following false “review” on Yelp under the name
  11   of purported customer “Renee R.”:
  12
  13              I couldn't believe the amount of ignorance and bigotry from this
                  company. Crystal Siglar is the one who answers the phone. She
  14              told me that a tech would only talk to me after I filled out an online
  15              support form. She acted like a tech would call me per my request in
                  the support form. I did not receive a call from a tech. I got an email
  16
                  giving me a diagnosis that no one had talked to me about from the
  17              same woman who answered the phone and said she was not a tech!
  18
                  Well come to find out, there is NO tech team. No one with the word
                  "tech" anywhere near their professional title in this company. Not
  19              only did Crystal lie to me about having technicians, she is
  20              completely incompetent when it comes to saunas and how they
                  operate. When I asked about the tech support they had only a few
  21              months prior, she said that HealthMate is under new ownership and
  22              decided to go a different direction with this department! Who ever
                  owns this company has now lost my business and all my referrals I
  23
                  sent to HealthMate. Bad choice in recent changes!!!!!! I'm going
  24              with a company with more knowledgeable and competent
  25              employees.
  26   A true and correct printout of the above submission is attached hereto as Exhibit
  27   35.
  28
                                                 -41-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 42 of 65 Page ID #:42




   1         143. The October 7, 2019 purported submission from “Renee R.” was false
   2   because:
   3                  a.    Health Mate’s database contains no customer matching the first
   4   name “Renee” and the last name initial “R.” Nor does Health Mate’s database
   5   contain any similar-named customer residing in “Kingman, AZ,” as the submission
   6   claims.
   7                  b.    Health Mate has no record of any customer named “Renee R.”
   8   contacting the company on or about October 7, 2019.
   9                  c.    Health Mate Customer Service Representative Crystal Siglar
  10   did not, as the submission claims, speak to any customer named “Renee R.” on or
  11   about October 7, 2019.
  12                  d.    Accordingly, “Renee R.” in “Kingman, AZ” does not exist.
  13   Rather, Defendants fabricated the fictitious customer identity “Renee R.” and
  14   submitted the false “review” to harm Health Mate, as Defendant Gordon warned
  15   on July 20, 2019.
  16                  e.    The submission falsely alleges Health Mate is “ignoran[t]” and
  17   “bigot[ed].”
  18                  f.    Crystal Siglar did not tell any customer named “Renee R.” on
  19   or about October 7, 2019 that “a tech would only talk to [“Renee R.”] after [she]
  20   filled out an online support form.
  21                  g.    Health Mate did not send an email to any customer named
  22   “Renee R.” on or about October 7, 2019 “giving [“Renee R.”] a diagnosis” for a
  23   Health Mate sauna.
  24                  h.    The submission falsely alleges Health Mate does not have a
  25   “tech team,” that “Crystal [Siglar] lie[d] to [“Renee R.”], and that “Crystal [Siglar]
  26   is completely incompetent when it comes to saunas and how they operate.”
  27                  i.    The submission falsely alleges Health Mate’s employees are
  28   not “knowledgeable” or “competent.”
                                                -42-

                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 43 of 65 Page ID #:43




   1         144. Defendants posted the October 7, 2019 submission on Yelp based on,
   2   inter alia, the following facts:
   3                a.     Defendant Gordon made unambiguous threats on July 20, 2019
   4   to harm Health Mate.
   5                b.     Defendant Gordon directed the three attacks on Health Mate’s
   6   website in the weeks following his threats.
   7                c.     On July 24, 2019, Defendants submitted the false negative
   8   review on Yelp under the fictitious name “Francine F.”
   9                d.     On October 2, 2019, Defendant Mason submitted the false
  10   negative review on Yelp under her own name. Knowing the submission was false,
  11   Defendant Mason subsequently deleted it.
  12                e.     On October 3, 2019, Defendants posted the false “review” on
  13   Yelp under the name of purported customer “Debbi O.”
  14                f.     To create the false impression that other legitimate customers
  15   agreed with “Renee R,” “Kasia G.” voted for the false October 7, 2019 submission
  16   on Yelp. “Kasia G.” is Kasia Gordon, Defendant Gordon’s wife.
  17                g.     To further create the false impression that other legitimate
  18   customers agreed with “Renee R,” “Naomi M.” voted for the false October 7, 2019
  19   submission on Yelp. “Naomi M.” is Defendant Mason.
  20                h.     The October 7, 2019 submission makes a positive assertion
  21   about “the tech support [Health Mate] had only a few months prior,” thereby
  22   referencing without name Defendant Gordon and Defendant Mason. The purpose
  23   of the false October 7, 2019 submission was to disparage
  24   Health Mate and bolster the reputation of the Defendants.
  25         145. On or about October 11, 2019, Yelp removed the false October 7,
  26   2019 submission. Plaintiff is informed and believes and thereon alleges that Yelp
  27   did so because the submission was obviously false.
  28
                                                -43-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 44 of 65 Page ID #:44




   1         5.      Defendants Submitted a False Review in the Name of Fictitious
   2                 “Jacob D.” on October 8, 2019.
   3         146. Plaintiff is informed and believes and thereon alleges that on October
   4   8, 2019, Defendants posted the following false “review” on Yelp under the name
   5   of purported customer “Jacob D.”:
   6
   7              A [sic] 6 months ago I was working with a really knowledgeable
                  lady in their tech department about fixing an older unit. She was
   8              great but at the time I could not afford to fix it. I called in over the
   9              course of the past week and no [sic] answered the call until my 5th
                  day in a row calling [sic] she said he [sic] name was Crystal and she
  10
                  was not a tech and if I wanted to speak to one I had to fill out an on
  11              line [sic] ticket. No tech called but I got and email telling be [sic]
  12
                  that I had to re submit [sic] all the information I provided on the
                  ticket by this Crystal girl. First I had asked for a call not an email.
  13              Second I wanted to talk to the tech that had helped me previously
  14              but I was told that they had out sourced [sic] that company and no
                  longer had a solution for me because they would not help me repair
  15              the one I have but would sell me a new unit instead of [sic] a
  16              discount price…..the discounted price was not very discounted. I
                  understand wanting to cut costs but this is just plain crazy. My
  17
                  paperwork said lifetime warranty and obviously that's a joke but the
  18              company got rid of the techs that knew anything about these units.
  19              Obviously they don’t care about their customers that are in older
                  [sic]. Just the new young ones who want to purchase newer saunas
  20
  21   A true and correct printout of the above submission is attached hereto as Exhibit
  22   36.
  23         147. The October 8, 2019 purported submission from “Jacob D.” was false
  24   and defamatory because:
  25                 a.     Health Mate’s database contains no customer matching the first
  26   name “Jacob” and the last name initial “D.” Nor does Health Mate’s database
  27   contain any similar-named customer residing in “Pueblo, CO,” as the submission
  28   claims.
                                                  -44-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 45 of 65 Page ID #:45




   1                  b.    Health Mate has no record of any customer named “Jacob D.”
   2   contacting the company on or about October 8, 2019.
   3                  c.    Health Mate Customer Service Representative Crystal Siglar,
   4   referenced in the submission as “Crystal,” did not speak to any customer named
   5   “Jacob D.” on or about October 8, 2019.
   6                  d.    Accordingly, “Jacob D.” in “Pueblo, CO” does not exist.
   7   Rather, Defendants fabricated the fictitious customer identity “Jacob D.” and
   8   submitted the false “review” to harm Health Mate, as Defendant Gordon warned
   9   on July 20, 2019.
  10                  e.    Health Mate Customer Service Representative Crystal Siglar
  11   did not tell any customer named “Jacob D.” on or about October 8, 2019 that he
  12   “had to fill out an on line [sic] ticket” to “speak to” a “tech.”
  13                  f.    Health Mate did not send an email to any customer named
  14   “Jacob D.” on or about October 8, 2019 sating he “had to re submit [sic] all the
  15   information [he] provided on the ticket.”
  16                  g.    Health Mate did tell any customer named “Jacob D.” on or
  17   about October 8, 2019 that the “company . . . no longer had a solution for me [or
  18   that it] would not help [the customer] repair” his sauna, or that Health Mate would
  19   instead “sell [him] a new unit . . . [at] a discount[ed] price.”
  20                  h.    Health Mate cares about all of its customers and clients, not just
  21   “new young ones who want to purchase newer saunas,” as this submission
  22   claimed.
  23            148. Plaintiff is informed and believes and thereon alleges that Defendants
  24   posted the October 8, 2019 submission on Yelp based on, inter alia, the following
  25   facts:
  26                  a.    Defendant Gordon made unambiguous threats on July 20, 2019
  27   to harm Health Mate.
  28                  b.    Defendant Gordon directed the three attacks on Health Mate’s
                                                  -45-

                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 46 of 65 Page ID #:46




   1   website in the weeks following his threats.
   2                c.     On July 24, 2019, Defendants submitted the false negative
   3   review on Yelp under the fictitious name “Francine F.”
   4                d.     On October 2, 2019, Defendant Mason submitted the false
   5   negative review on Yelp under her own name. Knowing the submission was false,
   6   Defendant Mason subsequently deleted it.
   7                e.     On October 3, 2019, Defendants posted the false “review” on
   8   Yelp under the name of purported customer “Debbi O.”
   9                f.     On October 7, 2019, Defendants posted the false “review” on
  10   Yelp under the name of purported customer “Renee R.”:
  11                g.     The October 8, 2019 submission makes a positive assertion
  12   about “a really knowledgeable lady in [Health Mate’s] tech department” that the
  13   writer purportedly “work[ed] with” six months earlier and asserts that Health Mate
  14   “got rid of the techs that knew anything about these units.” These assertions
  15   referred to Defendant Gordon and Defendant Mason without actually naming
  16   them. The purpose of the false October 8, 2019 submission was to disparage
  17   Health Mate and bolster the Defendants’ reputations.
  18         149. On or about October 11, 2019, Yelp removed the false October 8,
  19   2019 submission. Plaintiff is informed and believes and thereon alleges that Yelp
  20   did so because the submission was obviously false.
  21         150. Defendants’ posting of numerous false and defamatory “reviews”
  22   under fictitious identities was malicious, fraudulent, deliberate, and willful.
  23   H.    Defendants Have Refused to Cease and Desist Their Unauthorized
  24         Actions and Disgorge the Illicit Profits They Derived.
  25         151. As noted above, on or about October 28, 2019 Defendant Gordon
  26   learned that Health Mate intended to file suit against him. Plaintiff thereafter
  27   contacted both Defendant Gordon and Defendant Mason in an effort to resolve this
  28   matter without litigation, but those efforts were not successful.
                                                 -46-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 47 of 65 Page ID #:47




   1          152. Defendants knew about the allegations in this Complaint and that their
   2   actions were illegal based on Plaintiff’s notices to Defendants during settlement
   3   efforts.
   4          153. Defendants have continued to engage in the illegal actions set forth in
   5   this Complaint even after being notified of these violations. Accordingly,
   6   Defendants’ conduct has been intentional, willful, and malicious.
   7
                             FIRST CLAIM FOR RELIEF
   8
                        FEDERAL TRADEMARK INFRINGEMENT
   9                           [15 U.S.C. § 1114(1)(a))]
  10                           (Against All Defendants)

  11          154. Plaintiff incorporates by reference and realleges each of the
  12   allegations in the preceding paragraphs of this Complaint as though fully set forth
  13   herein.
  14          155. The above acts of Defendants constitute trademark infringement of
  15   Plaintiff’s federally registered HEALTH MATE Trademarks and Logo in violation
  16   of section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).
  17          156. Without authorization from Plaintiff, Defendants have used and
  18   continue to use the virtually identical and confusingly similar Infringing
  19   Trademark, Counterfeit Logo, and Health Mate-related designations in connection
  20   with the sale, offering for sale, distribution, or advertising of sauna and sauna-
  21   related products, which infringe Plaintiff’s HEALTH MATE Trademarks and
  22   Logo. Defendants have caused actual confusion, mistake, or deception in the
  23   marketplace, which is harming consumers and Plaintiff.
  24          157. Defendants’ use of the Infringing Trademark and Counterfeit Logo in
  25   connection with the sale, offering for sale, distribution, or advertising of sauna and
  26   sauna-related products is likely to continue to cause confusion, mistake and
  27   deception among the general consuming public as to the source of Health Mate’s
  28   genuine Trademarks and Logo and its genuine product offerings.
                                                 -47-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 48 of 65 Page ID #:48




   1          158. Defendants’ conduct has been knowing, deliberate, reckless and
   2   willful.
   3          159. As a direct and proximate result of Defendants’ unlawful conduct,
   4   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
   5   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
   6   continue unless Defendants’ conduct is enjoined by the Court.
   7          160. Defendants’ actions have caused monetary damages to Plaintiff in an
   8   amount not yet determined.
   9          161. Defendants’ actions were in conscious and willful disregard of
  10   Plaintiff’s federal trademark rights, and the resulting damage to Plaintiff warrants
  11   treble damages and the recovery of attorneys’ fees and costs.
  12          162. As a direct and proximate result of Defendants’ unlawful conduct,
  13   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  14   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  15   continue unless Defendants’ conduct is enjoined by the Court.
  16
  17                       SECOND CLAIM FOR RELIEF
                      FEDERAL TRADEMARK COUNTERFEITING
  18                           [15 U.S.C. § 1114(1)(b))]
  19                          (Against All Defendants)
  20          163. Plaintiff incorporates by reference and realleges each of the
  21   allegations in the preceding paragraphs of this Complaint as though fully set forth
  22   herein.
  23          164. Defendants have publicly advertised, sold, offered to sell, and
  24   distributed products in interstate commerce while using the Infringing Trademark,
  25   the Counterfeit Logo, and false Health Mate-related designations, all in direct
  26   competition with Plaintiff and without authorization or consent to use the
  27   HEALTH MATE Trademarks or Logo, but with full knowledge of Plaintiff’s
  28   notorious prior rights in those marks.
                                                -48-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 49 of 65 Page ID #:49




   1         165. Defendants have reproduced, counterfeited, copied, and colorably
   2   imitated the HEALTH MATE Trademarks and Logo or displayed a spurious
   3   designation that is identical with, or substantially indistinguishable from, the
   4   HEALTH MATE Trademarks and/or Logo. Defendants have applied their
   5   reproductions, counterfeits, copies, and colorable imitations of the HEALTH
   6   MATE Trademarks and Logo to labels, prints, and packages intended to be used in
   7   commerce upon or in connection with the sale, offering for sale, distribution, or
   8   advertising of Defendants’ products, which is likely to cause confusion, to cause
   9   mistake, or to deceive customers.
  10         166. Defendants’ unauthorized use of the HEALTH MATE Trademarks
  11   and Logo on or in connection with Defendants’ products was intentional and was
  12   done with notice and full knowledge that the use was unauthorized by Plaintiff.
  13   Accordingly, Defendants’ actions constitute willful counterfeiting of the HEALTH
  14   MATE Trademarks and Logo in violation of 15 U.S.C. § 1114(1)(b), entitling
  15   Plaintiff to treble damages and/or enhanced statutory damages under 15 U.S.C.
  16   §§ 1117(b) and (c).
  17         167. Defendants’ conduct has directly and proximately caused Plaintiff to
  18   suffer damage to the valuable HEALTH MATE Trademarks and Logo, and other
  19   damages in an amount to be proved at trial.
  20         168. Pursuant to 15 U.S.C. § 1117(c), Plaintiff may elect, at any time
  21   before final judgment is entered by the trial court, to recover, instead of actual
  22   damages and profits for Defendants’ violations of 15 U.S.C. § 1114(b)(1), an
  23   award of statutory damages up to (a) $200,000 per counterfeit mark per type of
  24   goods sold, offered for sale, or distributed, as the Court considers just; or (b) if the
  25   court finds that the use of the counterfeit mark was willful, not more than
  26   $2,000,000 per counterfeit mark per type of goods sold, offered for sale, or
  27   distributed, as the court considers just.
  28
                                                   -49-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 50 of 65 Page ID #:50




   1         169. As a direct and proximate result of Defendants’ unlawful conduct,
   2   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
   3   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
   4   continue unless Defendants’ conduct is enjoined by the Court.
   5
   6                      THIRD CLAIM FOR RELIEF
                    FEDERAL TRADEMARK AND TRADE NAME
   7             INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,
   8                      AND UNFAIR COMPETITION
                              [15 U.S.C. § 1125(a)]
   9                        (Against All Defendants)
  10
  11         170. Plaintiff incorporates by reference and realleges each of the
  12   allegations in the preceding paragraphs of this Complaint as though fully set forth
  13   herein.
  14         171. Defendants’ actions also constitute common law trademark
  15   infringement, trade name infringement, false designation of origin, and unfair
  16   competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
  17         172. Plaintiff has valid and protectable common law rights in the HEALTH
  18   MATE Trademarks and HEALTH MATE Logo.
  19         173. Defendants are unfairly competing with Plaintiff by virtue of
  20   Defendants’ unauthorized use of Plaintiff’s HEALTH MATE Trademarks and
  21   Logo and Health Mate’s trade, domain, and corporate names in interstate
  22   commerce to sell, offer for sale, distribute and promote saunas and sauna-related
  23   products, which falsely lead consumers to believe that Defendants’ products are
  24   somehow affiliated or associated with, originate from, or are sponsored or
  25   approved by Plaintiff.
  26         174. Plaintiff is informed and believes and thereon alleges that Defendants
  27   have misinformed, deceived, or misled customers in the sauna and sauna-related
  28   market into believing that that Defendants’ product offerings are actually “Health
                                                -50-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 51 of 65 Page ID #:51




   1   Mate” products or that Defendants’ product offerings are affiliated or associated
   2   with Plaintiff. These representations were made in commercial advertising or
   3   promotion of Defendants’ business and products and are false and misleading and
   4   do not properly represent the nature or characteristics of Defendants’ products.
   5         175. Defendants’ use of Health Mate designations and the Health Mate
   6   trade, domain, and corporate names in combination have actually deceived and/or
   7   have the tendency to deceive a substantial segment of the consuming public and
   8   the marketplace, and has impaired Plaintiff’s goodwill and reputation.
   9         176. Plaintiff is informed and believes and thereon alleges that Defendants’
  10   actions were done with knowledge and/or reckless disregard, and with the intent to
  11   cause confusion and to mislead and deceive the purchasing public and that
  12   Defendants’ statements have actually deceived or have a tendency to deceive a
  13   substantial segment of the purchasing public.
  14         177. Defendants’ actions have injured and damaged Plaintiff.
  15         178. As a direct and proximate result of Defendants’ unlawful conduct,
  16   Plaintiff has suffered and are entitled to monetary damages in an amount not yet
  17   determined.
  18         179. Defendants’ actions were in conscious and willful disregard of
  19   Plaintiff’s Trademarks and Logo and Plaintiff’s trade name, and the resulting
  20   damage to Plaintiff warrants treble damages and attorneys’ fees and costs.
  21         180. As a direct and proximate result of Defendants’ unlawful conduct,
  22   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  23   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  24   continue unless Defendants’ conduct is enjoined by the Court.
  25   ///
  26   ///
  27   ///
  28   ///
                                                -51-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 52 of 65 Page ID #:52




   1                          FOURTH CLAIM FOR RELIEF
                            FEDERAL TRADEMARK DILUTION
   2                               [15 U.S.C. § 1125(c)]
   3                             (Against All Defendants)
   4         181. Plaintiff incorporates by reference and realleges each of the
   5   allegations in the preceding paragraphs of this Complaint as though fully set forth
   6   herein.
   7         182. Defendants’ actions constitute trademark dilution by blurring and
   8   trade name dilution by blurring in violation of 15 U.S.C. § 1125(c).
   9         183. Defendants’ actions also constitute trademark dilution by tarnishment
  10   and trade name tarnishment by blurring in violation of 15 U.S.C.
  11   § 1125(c).
  12         184. The HEALTH MATE Trademarks and Logo are famous and
  13   distinctive. Defendants are actively impairing, and are likely to impair, the
  14   distinctiveness of the HEALTH MATE Trademarks and Logo, and the Health
  15   Mate trade, domain, and corporate names, which significantly harm Plaintiff’s
  16   capacity to identify and distinguish their products.
  17         185. Defendants are actively tarnishing, and are likely to tarnish, the
  18   reputation of Plaintiff and the HEALTH MATE Trademarks and Logo, and Health
  19   Mate’s trade, domain, and corporate names.
  20         186. Defendants’ actions dilute the HEALTH MATE Trademarks and
  21   Logo, and Health Mate’s trade, domain, and corporate names and cause injury to
  22   Plaintiff in violation of 15 U.S.C. § 1125(c).
  23         187. As a direct and proximate result of Defendants’ unlawful conduct,
  24   Plaintiff has suffered and are entitled to monetary damages in an amount not yet
  25   determined.
  26         188. Defendants intentionally, willfully, and maliciously diluted and
  27   continue to dilute the HEALTH MATE Trademarks and Logo, and Health Mate’s
  28   trade, domain, and corporate names.
                                                -52-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 53 of 65 Page ID #:53




   1          189. As a direct and proximate result of Defendants’ unlawful conduct,
   2   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
   3   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
   4   continue unless Defendants’ conduct is enjoined by the Court.
   5
   6                            FIFTH CLAIM FOR RELIEF
   7                                   CYBERPIRACY
                                     [15 U.S.C. § 1125(d)(1)(A)]
   8
                          (Against Defendant Gordon and Does 1-25)
   9
  10          190. Plaintiff incorporates by reference and realleges each of the
  11   allegations in the preceding paragraphs of this Complaint as though fully set forth
  12   herein.
  13          191. Defendants’ actions constitute cyberpiracy in violation of the
  14   Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)(1)(A).
  15          192. The HEALTH MATE Trademarks and Logo are famous and
  16   distinctive.
  17          193. Defendants have had and continue to have a bad faith intent to profit
  18   from the Infringing Domain Name, Infringing Website, and Infringing Email
  19   Address 1 and Infringing Email Address 2, and from exploiting Plaintiff’s well-
  20   known, registered HEALTH MATE Trademarks and Logo, and Health Mate’s
  21   trade, domain, and corporate names.
  22          194. Defendants committed cyberpiracy by registering and using the
  23   Infringing Domain Name and Infringing Website, which are confusingly similar to
  24   the HEALTH MATE Trademarks and the Health Mate trade, domain, and
  25   corporate names. The HEALTH MATE Trademarks and Logo are inherently
  26   distinctive and were distinctive at the time Defendants committed cyberpiracy.
  27          195. Defendants’ actions have been knowing, deliberate, willful, and
  28   malicious.
                                                -53-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 54 of 65 Page ID #:54




   1         196. As a direct and proximate result of Defendants’ unlawful conduct,
   2   Plaintiff has suffered and is entitled to monetary damages in an amount not yet
   3   determined. Pursuant to 15 U.S.C. § 1117(a), Plaintiff is further entitled to treble
   4   damages and attorneys’ fees and costs.
   5         197. Pursuant to 15 U.S.C. § 1117(d), Plaintiff may elect, at any time
   6   before final judgment is entered by the trial court, to recover, instead of actual
   7   damages and profits for Defendant Gordons’ violations of 15 U.S.C. § 1125(d)(1),
   8   an award of statutory damages up to $100,000 per domain name, as the Court
   9   considers just.
  10         198. As a direct and proximate result of Defendants’ unlawful conduct,
  11   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  12   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  13   continue unless Defendants’ conduct is enjoined by the Court.
  14
  15                       SIXTH CLAIM FOR RELIEF
                 FEDERAL MISAPPROPRIATION OF TRADE SECRETS
  16
                               [18 U.S.C. § 1836(b)]
  17                         (Against All Defendants)
  18         199. Plaintiff incorporates by reference and realleges each of the
  19   allegations in the preceding paragraphs of this Complaint as though fully set forth
  20   herein.
  21         200. Defendants have misappropriated Plaintiff’s trade secrets in violation
  22   of 18 U.S.C. § 1836(b).
  23         201. Plaintiff’s sensitive customer information, including historical
  24   purchasing information in Pipedrive, were and remain confidential, non-public
  25   trade secrets. Plaintiff expended significant time and other resources to develop
  26   those trade secrets.
  27         202. Defendants knew when they were provided access to Pipedrive that
  28   Plaintiff’s trade secrets must remain confidential at all times and that Defendants
                                                 -54-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 55 of 65 Page ID #:55




   1   were not permitted to retain or use Plaintiff’s trade secrets for any reason other
   2   than to provide services to Health Mate while Defendant Gordon was retained as a
   3   consultant.
   4         203. After being terminated on July 20, 2019, Defendants Gordon and
   5   Mason knew that Plaintiff did not authorize Defendants to acquire, use or disclose
   6   Health Mate’s trade secrets, including the information in Pipedrive, for any reason.
   7         204. Defendants disclosed or used Plaintiff’s trade secrets without the
   8   express or implied consent of Plaintiff by use of improper means to acquire
   9   knowledge of the trade secrets, including through misrepresentation or breach or
  10   inducement of a breach of a duty to maintain secrecy of Plaintiff’s trade secrets.
  11   Defendants thereby misappropriated Plaintiff’s trade secrets.
  12         205. Defendants further disclosed or used Plaintiff’s trade secrets without
  13   the express or implied consent of Plaintiff, knowing or having reason to know at
  14   the time of disclosure or use that knowledge of Plaintiff’s trade secrets were
  15   acquired under circumstances giving rise to a duty to maintain the secrecy of
  16   Plaintiff’s trade secrets or limit the use of the trade secrets. Defendants thereby
  17   misappropriated Plaintiff’s trade secrets.
  18         206. Defendants further disclosed or used Plaintiff’s trade secrets without
  19   the express or implied consent of Plaintiff, knowing or having reason to know at
  20   the time of disclosure or use that knowledge of Plaintiff’s trade secrets were
  21   derived from or through a person who owed a duty to Plaintiff to maintain the
  22   secrecy of the trade secrets or limit the use of the trade secrets. Defendants thereby
  23   misappropriated Plaintiff’s trade secrets.
  24         207. Defendants further misappropriated Plaintiff’s trade secrets by
  25   retaining the information in Pipedrive without the continued authorization of
  26   Plaintiff and by not returning all the information to Plaintiff as requested.
  27         208. Defendants misappropriated Plaintiff’s trade secrets and used the
  28   HEALTH MATE Trademarks and Logo and Health Mate’s trade, domain, and
                                                 -55-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 56 of 65 Page ID #:56




   1   corporate names to make sales Defendants otherwise would not have
   2   consummated, thereby misappropriating Plaintiff’s customers and business.
   3           209. As a direct and proximate result of Defendants’ unlawful conduct,
   4   Plaintiff has suffered and are entitled to monetary damages in an amount not yet
   5   determined, including damages for actual loss caused by Defendants’
   6   misappropriation of Plaintiff’s trade secrets and damages for any unjust enrichment
   7   caused by Defendants’ misappropriation of Plaintiff’s trade secrets that is not
   8   addressed in computing damages for actual loss.
   9           210. Defendants willfully and maliciously misappropriated Plaintiff’s trade
  10   secrets, justifying both an award of exemplary damages in an amount not more
  11   than two times the amount of the monetary damages and an award of reasonable
  12   attorneys’ fees.
  13           211. As a direct and proximate result of Defendants’ unlawful conduct,
  14   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  15   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  16   continue unless Defendants’ conduct is enjoined by the Court.
  17
  18                    SEVENTH CLAIM FOR RELIEF
            CALIFORNIA COMMON LAW TRADEMARK INFRINGEMENT
  19                       (Against All Defendants)
  20           212. Plaintiff incorporates by reference and realleges each of the
  21   allegations in the preceding paragraphs of this Complaint as though fully set forth
  22   herein.
  23           213. Defendants’ actions alleged herein constitute common law
  24   infringement of Plaintiff’s HEALTH MATE Trademarks and HEALTH MATE
  25   Logo.
  26           214. Plaintiff has valid and protectable common law rights in the HEALTH
  27   MATE Trademarks and HEALTH MATE Logo.
  28
                                                -56-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 57 of 65 Page ID #:57




   1         215. Plaintiff is the senior user of the HEALTH MATE Trademarks and
   2   HEALTH MATE Logo.
   3         216. Defendants’ unauthorized use of the HEALTH MATE Trademarks,
   4   HEALTH MATE Logo, and Health Mate trade, domain, and corporate names in
   5   connection with the marketing and sale of purported “Health Mate” products is
   6   likely to cause confusion, mistake, and deception as to whether Defendants’
   7   products are approved of, sponsored by, or somehow affiliated with Plaintiff.
   8         217. Defendants’ actions have been knowing, deliberate, willful, and
   9   malicious.
  10         218. Plaintiff is informed and believes and thereon alleges that Defendants’
  11   wrongful acts have permitted and will continue to permit Defendants to receive
  12   substantial revenue and profits from their past and ongoing unfair competition and
  13   trademark infringement, based upon the strength of Plaintiff’s reputation and the
  14   substantial goodwill associated with the HEALTH MATE Trademarks and
  15   HEALTH MATE Logo.
  16         219. Defendants’ actions have caused Plaintiff damages in an amount to be
  17   determined at trial.
  18         220. Plaintiff has no adequate remedy at law. Unless Defendants are
  19   preliminarily and permanently enjoined from committing the unlawful acts
  20   described herein, including without limitation, use of the HEALTH MATE
  21   Trademarks and HEALTH MATE Logo, Plaintiff will continue to suffer
  22   irreparable harm. Accordingly, Plaintiff is entitled to an injunction restraining
  23   Defendants and their agents and employees, and all persons acting in concert with
  24   them, from engaging in any further such acts of trademark infringement in
  25   violation of California common law.
  26   ///
  27   ///
  28   ///
                                                -57-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 58 of 65 Page ID #:58




   1                      EIGHTH CLAIM FOR RELIEF
                  MISAPPROPRIATION OF TRADE SECRETS UNDER
   2               CALIFORNIA’S UNIFORM TRADE SECRETS ACT
   3                       [Cal. Civ. Code §§ 3426 et seq.]
                            (Against Defendant Gordon)
   4
   5         221. Plaintiff incorporates by reference and realleges each of the
   6   allegations in the preceding paragraphs of this Complaint as though fully set forth
   7   herein.
   8         222. Defendants have misappropriated Plaintiff’s trade secrets in violation
   9   of California’s Uniform Trade Secrets Act, Cal. Civ. Code § 3426.1.
  10         223. Defendants misappropriated Plaintiff’s trade secrets and used the
  11   HEALTH MATE Trademarks and Logo, and the Health Mate trade, domain, and
  12   corporate names, to make sales Defendants otherwise would not have
  13   consummated, thereby also misappropriating Plaintiff’s customers and business.
  14         224. As a direct and proximate result of Defendants’ unlawful conduct,
  15   Plaintiff has suffered and are entitled to monetary damages in an amount not yet
  16   determined, including damages for actual loss caused by Defendants’
  17   misappropriation of Plaintiff’s trade secrets and damages for any unjust enrichment
  18   caused by Defendants’ misappropriation of Plaintiff’s trade secrets that is not taken
  19   into account in computing damages for actual loss.
  20         225. Defendants willfully and maliciously misappropriated Plaintiff’s trade
  21   secrets, justifying both an award of exemplary damages in an amount not more
  22   than two times the amount of the monetary damages and an award of reasonable
  23   attorneys’ fees and costs.
  24         226. As a direct and proximate result of Defendants’ unlawful conduct,
  25   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  26   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  27   continue unless Defendants’ conduct is enjoined by the Court.
  28
                                                -58-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 59 of 65 Page ID #:59




   1                             NINTH CLAIM FOR RELIEF
                                   UNFAIR COMPETITION
   2                        [Cal. Bus. & Prof. Code §§ 17200 et seq.]
   3                                (Against All Defendants)
   4         227. Plaintiff incorporates by reference and realleges each of the
   5   allegations in the preceding paragraphs of this Complaint as though fully set forth
   6   herein.
   7         228. The above acts and practices of Defendants are likely to mislead the
   8   general public, and thereby constitute unlawful, unfair and fraudulent business acts
   9   and practices and unfair, deceptive, untrue and misleading advertising in violation
  10   of California Business and Professions Code §§ 17200 et seq.
  11         229. Defendants’ conduct caused injury in fact to Plaintiff, resulting in loss
  12   of money or property.
  13         230. Plaintiff is entitled to relief against Defendants, including full
  14   restitution and/or disgorgement of all profits and benefits obtained by Defendants.
  15         231. As a direct and proximate result of Defendants’ unlawful conduct,
  16   Plaintiff has been, and will continue to be, irreparably harmed, injured and/or
  17   damaged by Defendants’ wrongful acts and such harm, injury and/or damage will
  18   continue unless Defendants’ conduct is enjoined by the Court.
  19         232. Defendants should be required to restore to Plaintiff any and all of
  20   Plaintiff’s confidential information and assets, and any other information
  21   belonging to Plaintiff, in Defendants’ possession, custody or control. Plaintiff also
  22   seeks injunctive relief to stop Defendants from unfairly soliciting Plaintiff’s
  23   current and potential customers utilizing their confidential information. Plaintiff is
  24   entitled to a preliminary and permanent injunction against Defendants as prayed
  25   for herein.
  26   ///
  27   ///
  28   ///
                                                -59-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 60 of 65 Page ID #:60




   1                              V.     PRAYER FOR RELIEF
   2         WHEREFORE, Plaintiff respectfully prays for the following relief:
   3         1.     For entry of judgment in favor of Plaintiff and against Defendants,
   4   and each of them, on each of Plaintiff’s claims for relief alleged in this Complaint.
   5         2.     For entry of a preliminary and permanent injunction restraining and
   6   enjoining Defendants, and each of them, and their officers, agents, servants,
   7   employees, representatives, associates, related corporate entities, owners, and
   8   operators, and/or all persons acting for, on behalf of, or in concert or cooperation
   9   with any of them:
  10                a.      From any and all use of Plaintiff’s HEALTH MATE
  11   Trademarks and/or Plaintiff’s HEALTH MATE Logo, including without
  12   limitation, the use of “HEALTH MATE REPLACEMENT PARTS” or any other
  13   confusingly similar combination that includes the words “HEALTH MATE.”
  14                b.      From further acts of infringement of the trademarks at issue in
  15   this litigation, including by inducing or contributing third parties to infringe.
  16                c.      From any and all use of the “Health Mate” trade name or
  17   corporate name, including without limitation the use of “Health Mate Fulfillment,”
  18   “Health Mate Sauna,” “Health Mate Sauna Fulfillment,” “Health Mate Wellness,”
  19   “Health Mate Infrared Sauna,” “HM Corporate Sales,” or any other confusingly
  20   similar combination that includes the words “Health Mate” or the letters “HM.”
  21                d.      From further acts of infringement of the Health Mate trade,
  22   domain, and corporate names at issue in this litigation, including by inducing or
  23   contributing third parties to infringe.
  24                e.      From assigning, transferring or otherwise hypothecating the
  25   healtmateparts.com domain name to anyone other than to Plaintiff.
  26                f.      From registering any domain name that includes “Health Mate”
  27   or any confusingly similar combination of words.
  28
                                                 -60-

                           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 61 of 65 Page ID #:61




   1                 g.      From further acts of cyberpiracy at issue in this litigation,
   2   including by inducing or contributing third parties to commit cyberpiracy.
   3                 h.      From assigning, transferring or otherwise hypothecating the
   4   “healthmatesaunas@gmail.com” email account to anyone other than to Plaintiff.
   5                 i.      From assigning, transferring or otherwise hypothecating the
   6   “Healthmatesaunaoffical@gmail.com” email account to anyone other than to
   7   Plaintiff.
   8                 j.      From directly or indirectly accessing, using, transferring,
   9   transmitting, assigning, disclosing, or making available to any person or entity
  10   other than Plaintiff, any of Plaintiff’s confidential, proprietary, or trade secret
  11   documents, data or information, including but not limited to the information
  12   contained in the customer resource management database known as Pipedrive.
  13                 k.      From further acts of misappropriation of trade secrets at issue in
  14   this litigation, including the use or retention of any of Plaintiff’s confidential and
  15   trade secret information remaining in the possession, custody, or control of
  16   Defendants, and each of them, in the solicitation of customers or potential
  17   customers for the sale of any products.
  18                 l.      From further acts of unfair competition and/or false advertising
  19   against Plaintiff.
  20          3.     For entry of a preliminary and permanent injunction requiring
  21   Defendants, and each of them, and their officers, agents, servants, employees,
  22   representatives, associates, related corporate entities, owners, and operators, and/or
  23   all persons acting for, on behalf of, or in concert or cooperation with any of them
  24   to:
  25                 a.      Forthwith take all necessary steps and actions to assist the
  26   registrar in transferring the “healtmateparts.com” domain name to Plaintiff.
  27                 b.      Forthwith instruct any print directory, Internet directory, or
  28   website, including but not limited to You Tube, carrying or displaying the Health
                                                   -61-

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 62 of 65 Page ID #:62




   1   Mate trade name, the HEALTH MATE Trademarks, and/or the HEALTH MATE
   2   Logo or any other confusingly similar combination that includes the words “Health
   3   Mate,” either alone or in combination with other words or symbols, to cease
   4   carrying or displaying such marks and/or trade name in connection with the sale,
   5   offering for sale, distribution, or advertising of sauna and sauna-related products by
   6   Defendants.
   7                 c.    Forthwith transfer any and all website content associated with
   8   the “healtmateparts.com” domain name to Plaintiff.
   9                 d.    Forthwith take all necessary steps and actions to transfer the
  10   “healthmatesaunas@gmail.com” email account to Plaintiff.
  11                 e.    Not alter, modify, forward, or delete any email stored anywhere
  12   in the “healthmatesaunas@gmail.com” email account, prior to the transfer of that
  13   account to Plaintiff.
  14                 f.    Forthwith take all necessary steps and actions to transfer the
  15   “Healthmatesaunaoffical@gmail.com” email account to Plaintiff.
  16                 g.    Not alter, modify, forward, or delete any email stored
  17   anywhere in the “Healthmatesaunaoffical@gmail.com” email account, prior to the
  18   transfer of that account to Plaintiff.
  19                 h.    Forthwith return to Plaintiff all copies of any of Plaintiff’s
  20   confidential, proprietary, or trade secret documents, data or information, including
  21   but not limited to the information contained in the Customer Resource
  22   Management database known as Pipedrive, that is in the possession, custody, or
  23   control of either Defendant Gordon and/or Defendant Mason or either of their
  24   officers, agents, servants, employees, representatives, associates, related corporate
  25   entities, owners, and operators, and/or all persons acting for, on behalf of, or in
  26   concert or cooperation with any of them.
  27         4.      For entry of an order that the domain registrar transfer the
  28   healtmateparts.com domain name to Plaintiff forthwith.
                                                 -62-

                          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 63 of 65 Page ID #:63




   1         5.     For entry of an award of actual monetary damages in favor of Plaintiff
   2   against Defendants, and each of them, in an amount to be proven at trial.
   3         6.     For entry of an award of any other monetary damages in favor of
   4   Plaintiff against Defendants, obtained by Defendants as a result their unlawful
   5   conduct, including but not limited to any unjust enrichment or profits that are
   6   attributable to or caused by Defendants’ misconduct and are not taken into account
   7   in computing Plaintiff’s actual damages.
   8         7.     For entry of an order requiring Defendants, and each of them, to
   9   disgorge to Plaintiff the ill-gotten gains, profits, and benefits obtained by
  10   Defendants as a result of their wrongful conduct, and imposing a constructive trust
  11   in favor of Plaintiff for those sums.
  12         8.     For a determination that Defendants’ acts of trademark infringement
  13   constitute cases of willful and exceptional infringement.
  14         9.     For entry of an award of maximum statutory damages available under
  15   the law to the extent Plaintiff elect statutory damages for any claim for relief.
  16         10.    For entry of an award of treble and/or enhanced damages to the fullest
  17   extent available under the law.
  18         11.    For entry of an award of punitive damages to the fullest extent
  19   available under the law.
  20         12.    For entry of an award of reasonable attorneys’ fees and costs to the
  21   fullest extent available under the law.
  22         13.    For entry of an award of prejudgment interest and the costs of
  23   prosecuting these claims to the fullest extent available under the law.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                                 -63-

                         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 64 of 65 Page ID #:64




   1         14.   For any additional injunctive, specific performance, and/or other
   2   provisional remedies, as appropriate.
   3         15.   For such other and further relief as the Court deems just and proper.
   4   Dated: February 26, 2020                   Respectfully submitted,
   5                                              ANAND LAW GROUP, P.C.
   6
   7
                                                  By: /s/ Harvinder S. Anand
   8                                              HARVINDER S. ANAND
                                                   Attorneys for Plaintiff
   9                                               Samick Music Corp.,
                                                   dba “Health Mate”
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -64-

                        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 8:20-cv-00395-GW-JDE Document 1 Filed 02/26/20 Page 65 of 65 Page ID #:65




   1                             DEMAND FOR JURY TRIAL
   2         Plaintiff Samick Music Corp., dba “Health Mate,” hereby respectfully
   3   demands trial by jury on all issued raised herein so triable.
   4   Dated: February 26, 2020                     Respectfully submitted,
   5                                                ANAND LAW GROUP, P.C.
   6
   7
                                                    By: /s/ Harvinder S. Anand
   8                                                HARVINDER S. ANAND
                                                     Attorneys for Plaintiff
   9                                                 Samick Music Corp.,
                                                     dba “Health Mate”
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -65-

                              COMPLAINT AND DEMAND FOR JURY TRIAL
